                          THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


   UMAR HASSAN BURLEY, et al.
     Plaintiffs,

       v.
                                                        Civil Action No. ELH-18-1743
   BALTIMORE POLICE DEPARTMENT,
   et al.
       Defendants.

                                 MEMORANDUM OPINION

       This civil rights case is rooted in the disturbing events of April 28, 2010, and involves

current and former members of the Baltimore Police Department (“BPD” or the “Department”)

and its now defunct Gun Trace Trask Force (“GTTF”).

       In a 59-page Second amended Complaint (“SAC,” ECF 23), plaintiffs Umar Hassan Burley

and Brent Andre Matthews filed suit against the BPD; former Deputy Commissioner Dean

Palmere; and several former and current police officers: former Sergeant Wayne Earl Jenkins;

former Sergeant Richard Willard; Sergeant William Knoerlein; Sergeant Ryan Guinn; Lieutenant

Michael Fries; and former Officer Keith Gladstone.1




       1
          Plaintiffs filed their initial Complaint on June 13, 2018, naming as defendants the BPD,
the State of Maryland, Jenkins, Guinn, Gladstone and the Estate of Sean Suiter. ECF 1. They
filed a First Amended Complaint on September 11, 2018 (ECF 3), adding Palmere as a defendant,
and dismissing the suit as to the State of Maryland and the Estate of Sean Suiter. They also added
a count of supervisory liability. On December 21, 2018, plaintiffs filed the SAC, adding Willard,
Knoerlein, and Fries as defendants, as well as a claim of “Indemnification for Civil Judgment.”
ECF 23.

       Suiter was a member of the GTTF. He died of a gunshot wound to the head on November
16, 2017, one day before he was scheduled to appear before a federal grand jury. The cause of his
death – suicide or homicide – is the subject of continued investigation and debate.
          Plaintiffs allege that on April 28, 2010, members of the BPD, “wearing plainclothes” and

“masks,” “jumped out” of their vehicles “with their guns drawn.” Id. ¶¶ 216, 217, 218. Plaintiffs,

in fear that “they were about to be robbed,” sped away in Burley’s motor vehicle. Id. ¶¶ 2, 221.

During the high speed chase that ensued, Burley drove through an intersection and crashed into a

vehicle driven by Elbert Davis. Id. ¶ 223. Tragically, Mr. Davis was killed. Id.2 The police

officers then “planted approximately 32 grams of heroin on the floor” of Burley’s vehicle to justify

their “illegal acts[.]” Id. ¶ 228. Thereafter, based on “a fabricated statement of probable cause,”

id. ¶ 234, Burley and Matthews were charged in federal court with drug related offenses. See

United States v. Burley, et al., Case No. RDB-11-74; see also ECF 23, ¶ 238. In addition, the State

charged Burley with vehicular manslaughter.            See Baltimore City Circuit Court Case No.

110294026; ECF 23, ¶ 239.

          In the federal case, Burley and Matthews ultimately pleaded guilty to possession with intent

to distribute heroin. And, Burley pleaded guilty in State court to vehicular manslaughter. Id. ¶

243. However, in 2017 and 2018, plaintiffs’ convictions were vacated, after it was determined

that the underlying federal charges were unfounded and the product of police corruption. Id. ¶¶

10, 11.

          The SAC contains thirteen counts. Id. ¶¶ 267-342. Counts I through VI assert claims under

federal law, and Counts VII through XIII are premised on Maryland law.                Plaintiffs seek

compensatory damages, punitive damages, and payment for the civil judgment obtained by the




          2
         On August 2, 2018, suit was filed by Shirley Johnson, as Personal Representative of the
Estate of Mr. Davis, and several relatives of Mr. Davis, against the BPD; Jenkins; Guinn; and
several other defendants, including the Estate of Sean Suiter. See Shirley Johnson, Personal
Representative of the Estate of Elbert Davis, Sr., et al. v. Baltimore City Police Department, et al.,
Case No. ELH-18-2375.

                                                   2
family of Mr. Davis against Burley, in the amount of $1,092,500, plus post-judgment interest. Id.

at 58.

         Count I, titled “Violation of Due Process,” is lodged under 42 U.S.C. § 1983 against

Jenkins, Guinn, Gladstone, and Willard. Id. ¶¶ 267-73. Count II asserts a claim of “Malicious

Prosecution” under § 1983 against Jenkins, Guinn, Gladstone, and Willard. Id. ¶¶ 274-79. Count

III, lodged against Jenkins, Guinn, Gladstone, Willard, Knoerlein, Fries, and Palmere, alleges a

claim of “Failure to Intervene” under § 1983. Id. ¶¶ 280-83. Count IV, filed pursuant to 42 U.S.C.

§§ 1983 and 1985, asserts a claim against Jenkins, Guinn, Gladstone, and Willard for “Conspiracy

to Deprive Constitutional Rights.” Id. ¶¶ 284-90. Count V alleges a “Supervisor Liability” claim

under § 1983 against Willard, Knoerlein, Fries, and Palmere. Id. ¶¶ 291-96. Count VI asserts a

“Monell Liability” claim against the BPD, pursuant to § 1983. Id. ¶¶ 297-304.

         Count VII asserts a claim of “Malicious Prosecution” against Jenkins, Guinn, Gladstone,

and Willard. Id. ¶¶ 305-316. In Count VIII, plaintiffs allege “Abuse of Process,” filed against

Jenkins, Guinn, Gladstone, and Willard. Id. ¶¶ 317-21. Count IX asserts a claim of “Intentional

Infliction of Emotional Distress” against Jenkins, Guinn, Gladstone, and Willard. Id. ¶¶ 322-25.

In Count X, plaintiffs assert a claim of “Civil Conspiracy” against Guinn, Gladstone, and Willard.

Id. ¶¶ 326-30. Count XI, lodged against Guinn, Gladstone, and Willard, is filed pursuant to Article

24 of the Maryland Declaration of Rights.        Id. ¶¶ 331-33.    In Count XII, plaintiffs seek

“Indemnification” against the BPD. And, in Count XIII, they seek “Indemnification for Civil

Judgment” against Jenkins, Guinn, Gladstone, and the BPD. Id. ¶¶ 334-42.

         Three motions to dismiss are pending. BPD and Palmere move to dismiss the SAC,

pursuant to Fed. R. Civ. P. 12(b)(6), for failure to state a claim. ECF 29. It is supported by a

memorandum of law. ECF 29-2 (collectively, the “BPD Motion”). They contend that plaintiffs’



                                                3
claims against them are time-barred. Id. at 2. BPD also asserts that it is protected by sovereign

immunity as to plaintiffs’ State law claims. Id. In addition, defendants argue that plaintiffs fail to

state a claim against Palmere for failure to intervene in Count III, and lack standing to seek

indemnification in Counts XII and XIII. Id.

        Fries, Gladstone, Guinn, Knoerlein, and Willard (the “Officer Defendants”)3 join the BPD

motion and move to dismiss the SAC for failure to state a claim under Fed. R. Civ. P. 12(b)(6).

ECF 33. Their motion is supported by a memorandum of law. ECF 33-1 (collectively, the “Officer

Motion”). They assert that all claims, except for plaintiffs’ malicious prosecution claims, are time-

barred, because plaintiffs “knew the operative facts underpinning their causes of action well within

the three year period, but chose to wait to file their suit until eight years later.” Id. ¶¶ 5-6. In

addition, they argue that Count V (Supervisory Liability) and Count VII (Malicious Prosecution)

fail to state a claim. Id. ¶¶ 7-9.

        In a consolidated submission, plaintiffs oppose the BPD Motion and the Motion. ECF 35.

They assert that their § 1983 claims are timely because “they did not accrue until Plaintiffs’

criminal proceedings fully resolved when their convictions were vacated in December 2017.” Id.

at 13. Further, they contend that they stated claims for malicious prosecution, failure to intervene,

and supervisory liability. Id. at 23.

        The BPD (ECF 40) and the Officer Defendants (ECF 42) have replied. In BPD’s reply,

the Department asserts that it is not subject to Monell liability. ECF 40 at 9. With leave of court

(ECF 45), plaintiffs have filed a surreply. ECF 46.




        3
          In the SAC, plaintiffs define Jenkins, Guinn, and Gladstone collectively as the “Officer
Defendants” or “Officers.” ECF 23 at 2. Willard, Knoerlein, Fries, and Palmere are not included
in that designation. Id.

                                                  4
       Jenkins joins the BPD Motion and the Motion. Pursuant to Fed. R. Civ. P. 12(b)(6), he

also moves to dismiss the SAC, asserting that plaintiffs’ claims are time-barred. ECF 41. The

motion is supported by a memorandum of law. ECF 41-1 (collectively, the “Jenkins Motion”).

Plaintiffs oppose the Jenkins Motion. ECF 43.

       No hearing is necessary to resolve the motions. See Local Rule 105.6. For the reasons that

follow, I shall grant in part and deny in part the BPD Motion (ECF 29); deny the Officer Motion

(ECF 33); and deny the Jenkins Motion (ECF 41).

                                    I.      Factual Background4

                                   A.      The Police Officers

       At all relevant times, Jenkins, Guinn, Gladstone, Willard, Knoerlein, Fries, and Palmere

were employed by the BPD. ECF 23, ¶ 24.

       In 2007, “the BPD formed a new elite, plainclothes unit known as the Violent Crime Impact

Division [“VCID”] to focus on ‘bad guys with guns.’” ECF 23, ¶ 56.5 According to plaintiffs,

the unit is also known as the Violent Crime Impact Section (“VCIS”) and was previously called

the Organized Crime Division. Id. ¶ 25. Also in 2007, the BPD formed the GTTF, “with the stated

goal of tracking and curbing illegal gun sales and gun activity.” Id. ¶ 157.

       Gladstone “is a former member of the BPD.” Id. ¶ 27. He joined the Department in 1992.

Id. In 2008, he joined the VCID, and was a member of that unit at the relevant time. Id.




       4
          Given the procedural posture of this case, I must assume the truth of all well-pleaded
factual allegations in the Second Amended Complaint. See E.I. du Pont de Nemours & Co. v.
Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011). I may also take judicial notice of matters of
public record. Philips v. Pitt County Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009).
       5
         In the SAC, the VCID is referred to alternately as the Violent Crimes Impact Division
and the Violent Crime Impact Division. See, e.g., ECF 23, ¶¶ 25, 56.

                                                 5
       Jenkins joined the BPD on February 20, 2003. Id. ¶ 25. And, plaintiffs assert that Jenkins

joined the VCID in June 2006. Id.6 Jenkins was promoted to Sergeant on November 30, 2012,

and in June 2016 he was “named supervisor” of the GTTF. Id.

       Guinn “is a current member of the BPD.” Id. ¶ 26. In April 2010, Guinn was a member

of VCID. Id. And, he is a former member of the GTTF. Id.

       Willard is a former member of the Department. Id. ¶ 28. He “joined the BPD in 1992.”

Id. In April 2010, Willard was “a Sergeant in VCID” and “directly supervised” Jenkins. Id.

       Knoerlein “is a current member of the BPD.” Id. ¶ 29. In April 2010, he “was a Sergeant

in VCID and directly supervised” Gladstone and Jenkins. Id.

       Fries is “a current member of the BPD.” Id. ¶ 30. From at least 2004 to 2006, Fries “was

part of a Special Enforcement Team” (“SET”) and he “supervised” Jenkins. Id.7 In April 2010,

Fries “was a Lieutenant in VCID and directly supervised” Gladstone. Id.

       Palmere was employed by the Department for more than twenty years before he retired in

2018. Id. ¶ 31. During his employment, he “held various supervisory roles within the BPD in

which he oversaw plainclothes units.” Id.; see also ¶ 134. From 2008 to 2010, Palmere “led

VCID.” Id. As the head of VCID, Palmere “was a supervisor responsible for Officers Jenkins,

Guinn, and Gladstone[.]” Id. ¶ 140. And, in 2010 “he was promoted to Chief of the Criminal

Investigations Division, into which VCID merged.” Id. In 2011, Palmere “briefly served as Chief



       6
        As noted, plaintiffs assert in ECF 23, ¶ 56, that the VCID was created in 2007. But, in
ECF 23, ¶ 25, they state that Jenkins joined the VCID in 2006, which would have been prior to the
formation of the VCID.
       7
         Similar to so called flex squad units, “SET members normally worked in plainclothes and
patrolled the streets in unmarked vehicles.” Id. ¶ 53. Although the flex squads were managed by
each of the Department’s nine district commanders, the SETs “were managed directly by the
BPD’s Chief of Patrol.” Id.

                                               6
of the Patrol Division.” Id. In 2012, he returned “to his role as Chief of the Criminal Investigations

Division.” Id. From 2013 until Palmere retired in 2018, he “served as Deputy Commissioner

overseeing the BPD’s Patrol and Operations Bureaus, under which the plainclothes units fell.” Id.

                                      1. Gladstone and Jenkins

       Gladstone “served as a mentor” to Jenkins, and the officers “began working with each other

as early as 2008, frequently making arrests together in 2010.” ECF 23, ¶ 78. Plaintiffs allege that

the Department had actual or constructive knowledge of the history of “illegal actions” of

Gladstone and Jenkins while they were employed by the BPD. Id. ¶ 72.

       Plaintiffs assert, id. ¶ 73: “Gladstone was involved in the 2003 arrest of Mason Weaver, in

which a federal judge held that the BPD officers involved had violated Mr. Weaver’s constitutional

rights.” In addition, he was found to have committed misconduct between 2002 and 2004 while

working in the Northwest District. Id. ¶ 74. And, “on multiple occasions prior to 2010, Officer

Gladstone allowed his sources to keep drugs in exchange for information.” Id. ¶ 75.

       In May 2015, while Lieutenant Christopher O’Ree was working with Gladstone, O’Ree

“pepper sprayed a man in the face from only a few feet way.” Id. ¶ 76. Then, Gladstone “grabbed

the man by his hair and pulled him to the ground, before running to chase other residents in the

vicinity with pepper spray.” Id. Thereafter, the victim filed a civil rights suit against the officers,

and a jury found that Gladstone and O’Ree “had used excessive force and awarded $75,000” to

the victim.

       Similarly, plaintiffs claim that Jenkins “engaged in repeated misconduct as a police

officer,” id. ¶ 79, and he “was the subject of several . . . investigations” conducted by the BPD’s

Internal Affairs Division (“IAD”). Id. ¶ 95. Over the course of Jenkins’ employment with the

BPD, he “repeatedly crashed BPD-issued vehicles, damaging them and/or rendering them



                                                  7
inoperable.” Id. ¶ 80. For example, on July 24, 2004, “Jenkins was involved in a car accident

while on duty.” Id. ¶ 81. And, “IAD subsequently conducted an investigation and disciplined Mr.

Jenkins for an accident that it deemed ‘preventable.’” Id. In addition, plaintiffs allege that

“Jenkins modified or enhanced the department-issued vehicles in an effort to withstand frequent

collisions – in contravention of BPD policy.” Id. ¶ 82.

        In 2005, Jenkins “struck a private citizen, Timothy O’ Conner, in the face.” Id. O’Conner

“suffered a fracture of the bone near his eye.” Id. Thereafter, O’Conner filed a lawsuit in

connection with the incident. Id. ¶ 86. In September 2008, Baltimore City “agreed to settle the

case . . . for $75,000.” Id. ¶ 86.

        In February 2008, Jenkins, as a VCID member, “fabricated an affidavit in support of a

search warrant, writing that a confidential source had told him that a black male by the name of

Mickey Oakley was distributing large amounts of cocaine and heroin in Baltimore and that a

confidential source had been inside an apartment where the drugs were stored with Mr. Oakley.”

Id. ¶ 87. Jenkins and other officers “entered Mr. Oakley’s apartment without a search warrant,” a

practice known within the BPD as a “sneak and peek.” Id. ¶ 88. Later that day, Jenkins and

Detective Daniel Hersl, an officer who later worked under Jenkins in the GTTF, “apprehended Mr.

Oakley.” Id. ¶ 89.

        At a hearing in 2009, Jenkins “took the stand and lied when he stated that” another officer

had told Jenkins “that he saw Mr. Oakley exit an apartment building holding a brown paper bag

and get into a black SUV.” Id. ¶ 90. Due to Jenkins’s misconduct, the government “later agreed

to Mr. Oakley’s release from federal prison . . . .” Id. ¶ 91.

        In an incident in November 2010, Jenkins and Gladstone, while working in the VCID,

“arrested Jamal Walker during a car stop and then went to Mr. Walker’s home, where they tried to



                                                  8
break in.” Id. ¶ 92. But, Jovonne Walker, Mr. Walker’s wife, “set off a silent burglary alarm

during the break-in attempt, which brought police to the home.” Id. According to plaintiffs,

“Jenkins and Gladstone sent the police away so that they could conduct a search of the home

themselves.” Id. However, “once the inconsistencies in Jenkins’ account came to light,” the

government dropped the case against Mr. Walker. Id.

        Plaintiffs also assert that in May 2011, Jenkins “stole at least $1,800 from an individual’s

car after an attempted traffic stop and later authored a false incident report to conceal his illegal

conduct.” Id. ¶ 93.

        In a 2014 case involving Jenkins and Gladstone, Assistant City State’s Attorney Molly

Webb notified defense counsel that video camera footage taken of a search of a vehicle

“contradicted the sworn statement of probable cause submitted by the officers.” Id. ¶ 167. In

response to the video footage, “Webb dismissed the case and reported the inconsistency” to the

IAD. Id. ¶ 168. After Webb reported the incident, “Jenkins threatened ASA Webb that she should

‘stop talking about him.’” Id. ¶ 169.         However, “no investigation was conducted and no

disciplinary actions were taken against” Jenkins and Gladstone. Id. ¶ 170.

        Although the BPD knew that “Officer Jenkins engaged in repeated acts of misconduct,” id.

¶ 183, plaintiffs assert that “the BPD did not punish Officer Jenkins . . . .” Id. Instead, it “rewarded

him by promoting him to lead” two of the plainclothes units. Id.

        In a BPD newsletter of an unspecified date, Lieutenant O’Ree purportedly wrote of Jenkins,

id. ¶ 189: “‘I am extremely proud to showcase the work of Sergeant Wayne Jenkins and [his team]

. . . Their relentless pursuit to make our streets safer by removing guns and arresting the right

people for the right reasons has made our City safer. I couldn’t be more proud of the strong work




                                                   9
of this team.’” O’Ree added: “‘This team of dedicated detectives has a work ethic that is beyond

reproach.’” Id.

                                  2. Willard, Knoerlein, and Fries

       Plaintiffs allege that Willard, Knoerlin, and Fries, who “held supervisory roles within the

plainclothes units” in which Jenkins, Gladstone, and Guinn worked, were deliberately indifferent

to the conduct of Jenkins, Gladstone, Guinn, and Rayam. Id. ¶¶ 102, 103, 123. According to

plaintiffs, these supervisors took no steps “to report or remedy illegal conduct that each of them

knew or should have known was occurring in the plainclothes units under their supervision,” id. ¶

124, and they “failed to adequately train, investigate, supervise, or discipline” the officers. Id. ¶

127.

       From 2004 to 2016, Fries supervised Jenkins as a part of the SET. Id. ¶ 105. Fries was

Jenkins’s supervisor in 2004, “when IAD sustained a finding against Officer Jenkins for a

vehicular accident it deemed ‘preventable.’” Id. ¶ 106. Fries was also Jenkins’s supervisor in

2005, when Jenkins struck O’Conner in the face. Id. ¶ 107. Although Fries “had actual or

constructive knowledge of Officer Jenkins’ use of excessive force” against O’Conner, Fries did

not take any “remedial or disciplinary action against Officer Jenkins.” Id. Indeed, in June 2006,

Fries “selected Officer Jenkins to join VCID,” despite his “knowledge” of Jenkins’s “prior

misconduct.” Id. ¶ 109.

       Fries also served as “Gladstone’s direct supervisor in VCID,” beginning in 2008. Id. ¶ 110.

Fries was Gladstone’s supervisor when Gladstone, together with Jenkins, “arrested Mickey Oakley

in 2008 and Jamal Walker in 2010.” Id. ¶ 111.

       Beginning in 2006, Knoerlin “supervised Officer Jenkins in VCID.” Id. ¶ 112. Plaintiffs

claim that Knoerlin “had actual or constructive knowledge of Officer Jenkins’ history of



                                                 10
misconduct prior to joining VCID, including “the 2004 sustained IAD finding and the 2005

incident involving Timothy O’Conner.” Id. ¶ 113.

       Knoerlin also supervised Officer Gladstone in VCID beginning in 2008. Id. ¶ 114.

Plaintiffs maintain that Knoerlin “had actual or constructive knowledge of Officer Gladstone’s

history of misconduct prior to joining VCID, including but not limited to an earlier sustained IAD

finding and his practice of allowing individuals to keep drugs in exchange for information.” Id.

¶ 115. Further, plaintiffs claim that Knoerlin “directly supervised” Jenkins and Gladstone in VCID

“when they committed numerous acts of misconduct, including in connection with their arrests”

of Oakley and Walker. Id. ¶ 116.

       Willard also supervised Jenkins in VCID. Id. ¶ 117. According to plaintiffs, Willard “had

actual or constructive knowledge of Officer Jenkins’ history of misconduct prior to joining VCID,

including but not limited to the 2004 sustained IAD finding and the 2005 incident involving”

O’Conner. Id. ¶ 118.

       In sum, plaintiffs allege that Willard, Knoerlein, and Fries “condon[ed] numerous instances

of misconduct” and “actively encouraged plainclothes officers under their supervision, including

Officers Jenkins and Gladstone, to violate the constitutional rights of Baltimore residents.” Id.

¶ 130. Further, plaintiffs contend that the supervising officers “encouraged and incentivized the

officers under their supervision to get as many guns off the street by whatever means necessary,

legal or otherwise.” Id. They add, id. ¶ 186, that the BPD “promoted” plainclothes officers “in

large part based on their arrest statistics, without regard for the methods the plainclothes officers

used to recover those guns and make those arrests.” At a BPD ceremony in September 2011, the

Department awarded three of seven “Bronze Medals” to Jenkins, Gladstone, and Knoerlein. Id. ¶

188.



                                                 11
                                          3.      Palmere

       Palmere “oversaw many of the BPD’s plainclothes units throughout his tenure as a senior

officer within the BPD[.]” Id. ¶ 134. According to plaintiffs, as a senior command-level officer,

Palmere “had actual or constructive knowledge of the Officer Defendants’ misconduct” but “did

nothing to stop their practices.” Id. ¶ 134; see also id. ¶¶ 140, 145.

       In the mid-2000s as Commander of the Central District, “Palmere began supervising”

plainclothes officers. Id. ¶ 136. In 2005 “Palmere served on the trial board for Officer Thomas E.

Wilson, who had entered and searched a home without a warrant, later obtained a warrant, and

then falsified police reports to state that he had received the warrant prior to the home

invasion . . . .” Id. ¶ 137. Although “IAD recommended that Officer Wilson be fired,” Palmere

“voted for a reduced sentence[.]” Id.

       From 2008 to 2010, as head of the VCID, “Palmere supervised plainclothes officers during

a time of increased citizen complaints and widespread abuses.” Id. ¶ 138. Plaintiffs allege that

Palmere “supervised the VCIS officer who assaulted Jerriel Lyles, resulting in a $200,000 payout

to Mr. Lyles.” Id. Palmere also “had direct oversight responsibility for the three VCIS officers

who were charged with kidnapping two Baltimore city teenagers and leaving one in Howard

County in 2010[.]” Id. According to plaintiffs, Palmere also “assisted and coached” Rayam “in

the cover-up of the fatal shooting of Mr. Cannady.” Id. ¶ 139.

       Plaintiffs assert, id. ¶ 144: “Palmere was a longstanding friend of and very close to Sergeant

Thomas Allers, GTTF’s officer-in-charge from July 2013 to June 2016.”                Palmere “had

supervisory responsibility” for Allers. On December 4, 2017, Allers pleaded guilty to “RICO

conspiracy charges” and was sentenced to 15 years in prison. Id; see also United States v. Allers,

Case No. CCB-17-452, ECF 19.



                                                 12
       In addition, plaintiffs assert that the “continued inaction of Mr. Palmere, over a substantial

period of time, in the face of widespread and longstanding abuses committed by plainclothes

officers under his supervision, including the Officer Defendants, demonstrates his deliberate

indifference to that pattern of misconduct, including the misconduct” against Burley and

Matthews. Id. ¶ 146. Further, plaintiffs allege that the charges against the GTTF officers

“precipitated” the “abrupt retirement” of Palmere. Id. ¶ 53.

                              B.      The Prosecution Of Plaintiffs

       On April 28, 2010, Burley and Matthews “were planning to attend a sentencing hearing”

in the Circuit Court for Baltimore City for an individual who was “recently convicted of

murdering” Burley’s cousin. Id. ¶ 212. While plaintiffs were sitting in Burley’s vehicle, Jenkins

and Guinn, “in an unmarked BPD vehicle, suddenly pulled in front of” Burley’s vehicle. Id. ¶ 216.

Officer Sean Suiter, in a second unmarked vehicle, “quickly pulled behind” Burley’s vehicle,

bumping it so that plaintiffs were “boxed-in and prevented from leaving the area.” Id. ¶ 217.

       Jenkins, Guinn, and Suiter, who were members of the VCID, “jumped out” of their

vehicles, in “plainclothes” and with “masks,” and with their “guns drawn.” Id. ¶ 218. The officers

did not display identification. Id.¶ 219. Nor did they orally identify themselves as police officers.”

Id. According to plaintiffs, there was no reasonable suspicion of criminal activity to justify the

seizure. Id. ¶ 216.

       “[F]earing that they were about to be robbed or kidnapped by armed gunmen,” Burley

“maneuvered his car” and sought to flee in his vehicle, with Matthews in the passenger seat. Id.

¶ 221. Jenkins, Guinn, and Suiter “returned to their unmarked BPD vehicles, and a high-speed

chase ensued.” Id. ¶ 222. At no point did the officers “turn on police sirens or lights to indicate

that they were, in fact, police officers.” Id. During the course of the chase, Burley sped through



                                                 13
an intersection and struck a vehicle driven by Elbert Davis. Id. ¶ 223. Tragically, Mr. Davis died

from injuries suffered in the collision. Id.

        Following the collision, Burley and Matthews “fled on foot in an attempt to evade the

Officers[.]” Id. ¶ 224. After they were apprehended, id., the officers searched Burley’s vehicle

but “did not find any drugs or weapons.” Id. ¶ 225. Jenkins instructed Guinn “to call another

officer and ask him to bring the ‘stuff’ or ‘shit,’” a reference “to a stash of illegal drugs to plant on

innocent victims,” id. ¶ 226, so as to justify the illegal conduct of the police officers. Id. ¶ 227. In

addition to Jenkins, Guinn, and Suiter, Officers Gladstone and Willard “were also present on the

scene.” Id. ¶ 228.

        According to plaintiffs, the officers “planted approximately 32 grams of heroin on the floor

of” Burley’s vehicle. Id. ¶ 228. Thereafter, Suiter “was instructed to search the car.” Id. ¶ 229.

During the search of Burley’s vehicle, Suiter “signaled that he found something.” Id. ¶ 230. The

officers then arrested Burley and Matthews. Id. ¶ 231.

        Later that day, Jenkins “authored a fabricated statement of probable cause . . . .” Id. ¶ 234.

He claimed that “‘32 individually wrapped pieces of plastic containing a tan powder substance

each weighing approximately one gram (all of which was suspected high purity heroin)’ was

recovered from Mr. Burley’s car.” Id. Although Jenkins “knew that he had planted” the heroin,

he “signed the statement affirmatively declaring that his statements were true under the penalties

of perjury.” Id. ¶ 235.

        On February 10, 2011, Burley and Matthews were indicted in federal court in Case RDB-

11-074, and charged with the following federal offenses: (1) conspiracy to possess with intent to

distribute heroin and (2) possession with intent to distribute heroin. Id. ¶ 238. In addition, Burley

was charged in State court with “vehicular manslaughter.” Id. ¶ 239.



                                                   14
       Mindful of the harsh sentences meted out in federal court, the use of statewide juries, and

the difficulty in establishing police misconduct, id. ¶¶ 240-243, plaintiffs determined that they had

“no real choice to make.” Id. ¶ 241. Accordingly, on June 10, 2011, Burley and Matthews agreed

to plead guilty to “possession with intent to distribute heroin.” Id. ¶ 243; see Case RDB-11-074,

ECF 54, ECF 55. And, Burley “agreed to plead guilty to the vehicular manslaughter charge in

August 2011.” ECF 23, ¶ 243. Matthews was sentenced to a period of 46 months’ incarceration.

Id. ¶ 245. Burley was sentenced to a term of imprisonment of 15 years for the federal drug offense,

concurrent with a 10-year sentence imposed by the State for vehicular manslaughter. Id. ¶ 244.

       On September 9, 2013, after Matthews served over two-and-a-half years in federal custody,

he “began a three-year supervised release term.” Id. ¶ 246. Burley “served six-and-a-half years

in state prison” before he was “transferred to federal custody on February 3, 2017.” Id. ¶ 247. He

was “released later that year,” after he was exonerated. Id.

       As part of a federal investigation into the GTTF, discussed infra, “prosecutors interviewed

Mr. Burley about his arrest.” ECF 23, ¶ 250. At that point, Burley and Matthews “learn[ed] who

had planted the heroin” in Burley’s vehicle on April 28, 2010. Id. ¶ 251. Plaintiffs ascertained

that “the purpose of the warrantless search and seizure” committed by the GTTF officers was “to

rob [plaintiffs] of any drugs or money they may have possessed[.]” Id. ¶ 232. Moreover, plaintiffs

aver that the officers “possessed the planted heroin because they had stolen it from other victims[.]”

Id. ¶ 233. But, plaintiffs maintain that it was not until Burley’s interview with federal prosecutors

that they “had confirmation that the statement of probable cause prepared by” the officers “had

been falsified.” Id. ¶ 252.

       Initially, in light of what transpired with the GTTF, the government moved to reduce

Burley’s sentence to time served. Id. ¶ 253. Judge Bennett granted that motion after a hearing on



                                                 15
August 31, 2017. Id. ¶ 254. Upon further investigation, however, the government “moved to

vacate” the convictions of both Burley and Matthews. Id. ¶ 257; see also Burley, RDB-11-74,

ECF 115. Following a hearing on December 18, 2017, Judge Bennett granted the government’s

motion, vacating plaintiffs’ federal drug convictions. ECF 23, ¶ 258; see also Burley, RDB-11-

74, ECF 118.

       Moreover, in a joint motion, the State and Burley “moved to withdraw his guilty plea

relating to the vehicular manslaughter conviction[.]” Id. ¶ 259. On April 9, 2018, the Circuit

Court for Baltimore City granted that motion. Id.

                                           C. The GTTF

       As noted, the GTTF was created by the BPD in 2007. ECF 23, ¶ 56. Plaintiffs allege that

the GTTF engaged in “unconstitutional conduct,” which was “permitted and condoned” by the

BPD. Id. ¶ 203.

       On February 23, 2017, a federal grand jury indicted seven members of the GTTF: Jenkins,

along with detectives Momodu Gondo, Evodio Hendrix, Daniel Hersl, Jemell Rayan, Marcus

Taylor, and Maurice Ward. See United States v. Momodu Gondo, et al., CCB-17-106, ECF 1

(Indictment); see ECF 137 (Superseding Indictment). They were charged with RICO conspiracy

and numerous RICO offenses. ECF 23, ¶ 158. Another GTTF officer, Thomas Allers, was

separately charged with RICO offenses in Case CCB-17-452. And, on November 30, 3017, in

Case CCB-17-0638, a grand jury returned a separate indictment against Jenkins in connection with

his execution of the false statement of probable cause that led to plaintiffs’ federal prosecution.

Id. ¶ 255. In particular, Jenkins was charged with violations of 18 U.S.C. §§ 242 and 1519.8


       8
         The investigation of rogue BPD officers is ongoing. An article in the September 11, 2019,
edition of the BALTIMORE SUN reports that former BPD Detective Carmine Vignola was recently
charged in federal court in connection with his conduct as a member of the GTTF.

                                                16
       According to the SAC, the RICO indictment revealed that the GTTF officers engaged, inter

alia, in the following acts, ECF 23, ¶ 160:

           •   Conducting traffic stops of vehicles and stealing money, property, and
               narcotics from the vehicle occupants; and

           •   Preparing false and fraudulent official incident and arrest reports, reports of
               property seized from arrestees, and charging documents to conceal the fact
               that the defendants stole money, property, and narcotics from individuals.

       All but two defendants entered pleas of guilty in the Rico case, CCB-17-106. See id., ECF

156, 157, 195, 215, 257. Rayam pleaded guilty on October 10, 2017. Id. ¶ 161. See also CCB-

17-106, ECF 196 (Rayam Plea Agreement). In Rayam’s plea agreement, he admitted, inter alia,

ECF 23, ¶ 161, that he

       [r]obbed civilians he detained and in some cases arrested and stole money and drugs
       from them. RAYAM did this beginning in at least 2009 or 2010 when he joined
       the GTTF. At times, RAYAM shared the proceeds with co-defendants Momodu
       GONDO (“GONDO”), Wayne Jenkins (“JENKINS”), Daniel Hersl (“HERSL”),
       Marcus Taylor (“TAYLOR”), Sergeant A and others, and on other occasions, he
       kept all the proceeds for himself . . . . RAYAM also sold, through associates of his,
       drugs that JENKINS gave him and split the proceeds of those sales. JENKINS
       obtained the drugs by robbing detainees and arrestees.

       On January 5, 2018, Jenkins pleaded guilty “to racketeering conspiracy, racketeering, two

counts of Hobbs Act Robbery, falsification of records in a federal investigation, and four counts

of deprivation of rights under color of law.” ECF 23, ¶ 99; see also CCB-17-106, ECF 254

(Jenkins Plea Agreement); CCB-17-0638, ECF 5 (Jenkins Plea Agreement).                           Jenkins

acknowledged, inter alia, that he and other members of the BPD “authored false incident and arrest

reports, engaged in warrantless stops and seizures without probable cause, made false arrests,

created false charging documents, and planted drugs on defendants.” ECF 23, ¶ 99. Also, Jenkins

“expressly admitted that heroin had been planted” in Burley’s vehicle on April 28, 2010. Id. ¶ 100.

       Specifically, Jenkins admitted, id.:


                                                 17
       •   “[B]etween in or about April 28, 2010 and November 30, 2017, he knowingly
           concealed, covered up and falsified and made false entries in an official
           Statement of Probable Cause . . . reflecting his actions, and actions of his fellow
           Baltimore Police Department officers, in relation to the seizure of heroin from
           an automobile operated by U.B. [Mr. Burley] and in which B.M. [Mr.
           Matthews] was a passenger on April 28, 2010, with the intent to impede,
           obstruct and influence the investigation and proper administration” of that
           matter.

       •   “[W]hile acting under color of law, he willfully deprived” Mr. Burley and Mr.
           Matthews “of the right, secured and protected by the Constitution and laws of
           the United States, to be free from the deprivation of liberty without due process
           of law, which includes the right to be free from incarceration due to the
           fabrication of evidence by a law enforcement officer.

       •   He submitted a false Statement of Probable Cause in which he claimed that
           drugs had been recovered from Mr. Burley’s car, even though he knew that the
           drugs had been planted.

       •   He failed to correct his false statement during the entire length of Mr. Burley’s
           and Mr. Matthews’ incarceration.

       •   “[W]hile acting under color of law,” he willfully deprived Mr. Burley and Mr.
           Matthews of the constitutional right to “be free from incarceration due to a law
           enforcement officer’s willful failure to disclose exculpatory evidence to a
           prosecutor.”

       •   He “willfully violated his ongoing obligation to disclose to a prosecutor the fact
           that he had lied in a Statement of Probable Cause that he knew would be relied
           upon, and that was in fact relied upon” to detain Mr. Burley and Mr. Matthews.

       Hersl and Taylor proceeded to trial before Judge Blake beginning in January 2018. See

CCB-17-106, ECF 310– ECF 334. The jury found both defendants guilty of RICO conspiracy and

RICO offenses. Id., ECF 343.

       According to plaintiffs, at the RICO trial, Gondo testified for the government and stated,

ECF 23, ¶ 96:

       Defendant Wayne Jenkins was very reckless, you know. I mean, he was just out of
       control, putting citizens at risk, you know, driving on the side of the street, going
       in people bumpers. I just never saw anything like this . . . . This dude is out of
       control. . . . It was crazy. Yeah. His -- his tactics in law enforcement, you know, he
       was -- you know what I mean? He was -- it was crazy. It was bad. It was bad.

                                                 18
       Hendrix also testified at the RICO trial. He described Jenkins as “a ‘golden boy’ and

‘prince’ within the BPD who was ‘untouchable’ because he was looked after by higher-ups within

the department.” Id. ¶ 98.

       In May 2017, then BPD Commissioner Kevin Davis “announced that he was effectively

ending plainclothes policing in Baltimore, explaining that plainclothes officers were the subject of

a disproportionate number of complaints and had adopted a ‘cutting-corners mindset.’” Id. ¶ 173.

Commissioner Davis also noted “that requiring officers to wear police uniforms would create a

level of accountability that had been previously absent.” Id. However, in 2018, former BPD

Commissioner Darryl De Sousa “revived the plainclothes units.” Id. ¶ 174.

                          D. Pattern and Practice; Customs and Policies

       At length, plaintiffs have set forth detailed allegations concerning “rampant misconduct”

by officers of the BPD. ECF 23, ¶ 56. And, they claim that BPD’s supervisors knew of and

“condoned” the “pattern or practice” of misconduct. ECF 23, ¶¶ 33-34, 182.

       According to plaintiffs, the “unconstitutional conduct at issue in this case” constituted a

“‘custom or usage’ or pattern or practice of the BPD.” Id. ¶ 190. They describe the conduct to

include “illegally stopping, detaining, searching, and seizing persons; permitting the use of

fabricated evidence to support unconstitutional stops and seizures; and suppressing exculpatory

and/or impeachment evidence.” Id.; see also id. ¶¶ 69, 70.

       Plaintiffs allege that for many years the BPD has “deployed elite units comprised of

plainclothes officers,” including “flex squads,” Special Enforcement Teams (‘SETs’)”, and the

VCID. Id. ¶ 36. The units were given “wide latitude to investigate and arrest persons suspected

of dealing drugs and/or gun violations[.]” Id. Further, plaintiffs allege that plainclothes officers




                                                19
were “known for driving unmarked vehicles towards groups of people, jumping out of their

vehicles, and conducting aggressive searches of anyone in the vicinity.” Id. ¶ 38.

       According to plaintiffs, “the BPD’s plainclothes officers and units have been a frequent

and recurrent source of unconstitutional conduct” since at least the early 2000s. Id. ¶¶ 39, 181.

Moreover, plaintiffs claim that the Department was “on notice, from at least 2003, of the potential

for abuse associated with officers who had wide latitude to police in a manner similar to that of

the flex squad officers.” Id. ¶ 50. They add that, since at least the early 2000s, “the BPD had

repeated notice” that “its plainclothes officers engaged in a widespread pattern of flagrant

unconstitutional violations” through, inter alia, “convictions of its police officers, complaints and

suits lodged against their police officers, public reporting, failed polygraph tests, and notifications

from state prosecutors[.]” Id. ¶ 209.

       Plaintiffs assert that although the BPD knew of “the recurrent misconduct by its

plainclothes officers,” the Department “failed to establish reasonable and necessary systems to

train, supervise, investigate, and hold accountable” those officers. Id. ¶ 171; see id., ¶ 195.

Further, BPD supervisors knew “that plainclothes units were the source of a disproportionate share

of complaints against the BPD for many years[.]” Id. ¶ 182. Yet, according to plaintiffs, the “BPD

continued to permit plainclothes officers to roam the streets with high levels of discretion and little

supervision” and “did not institute any meaningful oversight” of the plainclothes units, including

flex squads, SETs, and the VCID. Id.

       Plaintiffs support their allegations with several concrete instances of police misconduct.

They also identify numerous individuals exonerated after wrongful conviction. Id. ¶ 70.

       For example, plaintiffs note that on January 16, 2003, former Judge Andre M. Davis, then

on the United States District Court, “rebuked several BPD officers for their conduct in arresting a



                                                  20
defendant named Mason A. Weaver.” Id. ¶ 40.9 At the close of a two-day hearing, the court

granted the defendant’s motion to suppress “due to the unconstitutional conduct of the BPD

officers.” Id. ¶ 41. According to the SAC, Judge Davis stated, inter alia, id.:

           •   “That the police affidavit used to secure the search warrant contained
               ‘knowing lies.’”

           •   “‘These officers had no justification to seize Mr. Weaver . . . handcuff him
               and transport him back to – I almost fell out of my chair when I heard that
               yesterday – transport him back from the shopping center to the apartments
               and, using the key they had seized from him, go into his apartment.’”

           •   “‘Where are they learning this stuff? . . . Clearly, this was a roll of the
               constitutional dice on the part of these officers.’”

           •   “‘I am here to protect everybody’s constitutional rights. Everybody’s. And
               I don’t understand why the police don’t understand that.’”

           •   “‘They [the officers] are not making cases. They’re not building
               investigations. And I say that with all respect to Detective [Keith]
               Gladstone [seated in court]. They are just making arrests. They are just
               making seizures.’”

       In 2004, “a BPD officer working as part of a flex squad was accused of dropping a teenage

boy in rival gang territory in Southwest Baltimore, where he was assaulted.” Id. ¶ 45. On another

occasion, in 2005, “two officers, William King and Antonio Murray, were charged and later

received 100-year federal sentences for robbing drug dealers, drug trafficking, and gun violations,

after terrorizing Baltimore citizens as plainclothes officers for over a decade.” Id. ¶ 46.

       In October and December of 2005, Officer Jemini Jones, “a member of the Southwest

District’s flex squad,” was “accused of raping a woman while on duty on two separate occasions.”

Id. ¶ 47. In investigating the December 2005 incident, “‘Baltimore drug detectives found that flex

squad officers had been stealing drugs and cell phones from people they had arrested, planting


       9
        Judge Davis was subsequently elevated to the Fourth Circuit. He has since left the federal
bench to become the Baltimore City Solicitor.
                                                 21
evidence and making false arrests.’” Id. ¶ 48. As a result, the BPD “disbanded the Southwest

District’s flex squad” and “announced it would conduct an internal affairs investigation into ‘every

officer in those units.’” Id. ¶ 49.

        In January 2006, the Baltimore Sun published an article, titled “Questions Raised for Years

About City ‘Flex Squad.’” Id. ¶¶ 42, 43. The article explained that the BPD “employed ‘flex

squads’ in all its districts” and, “unlike normal officers, officers with the flex squads had enhanced

freedom ‘to chase down suspected criminals in neighborhoods dominated by drug dealing and

violence.’” Id. ¶ 43. The article stated, inter alia: “Defense attorneys, prosecutors and community

members say they have heard for years about allegations of misconduct that included planted drugs

and troublesome practices about how suspects were treated and charged.” Id. It also noted: “In a

warrant police used to search the flex squad office last month, investigators noted that previous

allegations against [certain officers] ‘have been made as to the planting of controlled dangerous

substances on citizens in an effort to knowingly make false arrests.’” Id (alteration in original).

        The Associated Press published an article in September 2006, titled “Baltimore police unit

reassigned amid scandal.” Id.¶ 55. It noted, inter alia, that following a BPD investigation of the

SET, “‘[d]ozens of criminal cases have been thrown out because of misconduct allegations against

[the] specialized unit, allegations that have led the department to reassign all seven of the unit’s

members to desk jobs.’” Id. (alteration in original).

        When the VCID was formed in July 2007, id. ¶ 56, the BPD “transferred many of the same

officers who had been part” of the “beleaguered,” flex squads and SETs to the VCID. Id. Like

the flex squads and SETs, the VCID “operated with little supervision” and “engaged in widespread

abuses.” Id. ¶ 57.




                                                 22
       In March 2009, “video evidence confirmed that BPD Officer Michael W. Woodlon, a

VCID member, had lied on charging documents to justify a drug arrest for three defendants.” Id.

¶ 59. Woodlon then joined the Baltimore County Police Department in 2012, but allegedly

“resigned” in August 2018 when “his ties” to the GTTF officers “came to light.” Id.

       Also in March 2009, BPD Officer Jemell Rayam, who later worked under Jenkins in the

GTTF, “fatally shot Shawn Cannady while serving in the VCID. Id. ¶ 60. According to plaintiffs,

“it was Officer Rayam’s third shooting in a span of 20 months.” Id. The City subsequently “settled

a lawsuit brought by Mr. Cannady’s family for $100,000.” Id.

       In another incident in June 2009, “Officer Rayam, while driving an unmarked vehicle with

two other plainclothes officers, pulled over a driver for allegedly not wearing a seatbelt.” Id. ¶ 61.

During the stop, the officers “put the driver in flex cuffs and stole the $11,000 they found in the

car.” Id. Yet, “[a]round this time,” Officer Rayam “was awarded the Citation of Valor & Silver

Star for his work” in VCID. Id. ¶ 62.

       In addition, Fabien Laronde, a VCID officer, “was the subject of numerous complaints”

throughout his tenure with the BPD. Id. ¶ 63. Laronde was accused, inter alia, of “planting

evidence and using excessive force in 2006 as well as of conducting an illegal strip search of a

man in a shopping center parking lot in 2009.” Id.

       Further, the BPD “suspended” a VCID officer in 2010 “for pocketing money that had been

planted on an undercover officer.” Id. ¶ 64. Also in 2010, the BPD “disbanded a six-member

plainclothes unit in the Northwest District after discovering a supervisor and one of the officers

had been using a stolen license plate on an unmarked car.” Id. ¶ 51. And, in 2011, Baltimore City

“paid a $100,000 settlement after VCIS members used excessive force against a 65-year-old

church deacon who was rolling a tobacco cigarette outside his own home.” Id. ¶ 65.



                                                 23
        Due to the “widespread” misconduct associated with the VCID, “the FBI initiated an

investigation” in 2013. Id. ¶ 66. The FBI “determined that multiple unit members had falsified

reports to further their cases.” Id. As a result of the investigation, several officers were suspended

and another officer “received six months of home detention.” Id. In addition, a VCID officer

pleaded guilty “to federal gun and drug charges and was sentenced to eight years.” Id. On a

wiretapped call, the officer had “discussed planting a gun in an unlicensed cab and then pulling

over and arresting the cab driver on a gun violation.” Id.

        In December 2012, the BPD “‘rebranded’” the VCID as the “‘Special Enforcement

Section’ (‘SES’),” retaining many of the VCID officers. Id. ¶ 67. The BPD “selected” Jenkins

“as an officer-in-charge of a plainclothes SES unit in October 2013,” and he “continued to operate

with . . . little supervision.” Id. ¶ 68.

        The Baltimore Sun published an article in September 2014, titled “Undue Force.” Id. ¶ 58.

The article noted, inter alia, that in 2009, “a plainclothes VCIS member beat up a Baltimore

citizen, Jerriel Lyles, in an East Baltimore carryout restaurant,” and “Mr. Lyles subsequently

settled his excessive force case with the City for $200,000.” Id. It stated, id.: “‘Officers in [the

VCID] were accused by prosecutors of lying on a search warrant and working to protect a drug

dealer in order to make arrests.’”

        Additionally, plaintiffs assert that prior to April 2010, the BPD “did not track” complaints

against its officers, id. ¶ 195, and IAD detectives “lacked key training on how to investigate

officers suspected of misconduct.” Id. ¶ 197; see also id. ¶ 205. Plaintiffs maintain that the BPD’s

disciplinary system, including the IAD, was “deficient” in the following ways, id. ¶ 196:

            •   discouraged individuals from filing complaints;
            •   tolerated excessive and chronic delays in resolving disciplinary complaints;
            •   supervisors misclassified serious complaints as minor ones so that they
                could be resolved at the command level without IAD involvement;

                                                 24
           •   supervisors summarily closed complaints without investigation;
           •   failed to investigate complaints in a timely manner;
           •   failed to consider evidence that contradicted explanations provided by
               officers accused of misconduct;
           •   failed to probe beyond reports the accused officer already provided;
           •   provided officers with a detailed notice of the alleged misconduct at the
               outset of an investigation, compromising the investigation and creating the
               possibility that the complaining party could be targeted for retaliation or
               intimidation;
           •   used a trial board system beset by delays and deficiencies;
           •   failed to effectively discipline substantial numbers of officers who were
               found to have engaged in misconduct;
           •   supervisors failed to identify deficiencies or questionable findings in
               investigations; and
           •   did not take steps to ensure that investigators did not have conflicts of
               interest visa-vis the officers they were investigating.


                                   E. The BPD Consent Decree

       Following the death of Freddie Gray in April 2015, former Baltimore Mayor Stephanie

Rawlings-Blake “asked the United States Department of Justice, Civil Rights Division [(‘DOJ’)],

to conduct a pattern-or-practice investigation of BPD’s policies.” Id. ¶ 175. DOJ issued an

“investigative report” on August 10, 2016 (“DOJ Report”). Id. ¶ 176. According to the SAC, the

DOJ report included the following findings, id.:

           •   The Civil Rights Division “reviewed hundreds of thousands of pages of
               documents, including all relevant policies and training manuals used by the
               [BPD] since 2010; BPD’s database of internal affairs files; a random sample
               of about 800 case files on non-deadly force incidents; files on all deadly
               force incidents since 2010” and other data;

           •   The BPD engaged in a “pattern or practice” of conduct that violates the
               United States Constitution and federal law, including stops, searches and
               arrests without the reasonable suspicion or probable cause required under
               the Fourth Amendment to the United States Constitution;

           •   The foregoing pattern or practice is rooted in BPD’s deficient supervision
               and oversight of officer activity and resulted in part from BPD’s zero
               tolerance enforcement strategy, dating back to the early 2000s;



                                               25
           •   The BPD failed to take action against officers with a long history of
               misconduct that is well known to the department. For example, one officer
               currently employed by the BPD had received approximately 125 complaints
               from complainants within the department and from the community since
               2010, and many of these complaints allege serious misconduct. However,
               the DOJ found that the BPD had sustained only one complaint against the
               officer for minor misconduct;

           •   In June 2006, the ACLU of Maryland sued the BPD regarding its illegal
               arrests of thousands of Baltimore residents. In 2010, that case settled with
               BPD agreeing to change its policies and procedures and submit to an
               independent auditor to evaluate its progress toward adopting stop and arrest
               practices consistent with the United States Constitution[.]

       Further, the DOJ Report “highlighted the illegal conduct” of plainclothes units, noting that

a “‘disproportionate share of complaints’ identified plainclothes officers as ‘particularly

aggressive and unrestrained in their practice of stopping individuals without cause and performing

public, humiliating searches.’” Id. ¶ 177.

       On January 12, 2017, the government filed suit in this District against the BPD. According

to the SAC, the complaint alleged, id. ¶ 178:

           •   In the late 1990s, BPD adopted zero tolerance policing strategies that
               prioritized officers making large numbers of stops, searches, and arrests for
               misdemeanor offenses without ensuring robust oversight to hold officers
               accountable for misconduct and protect the constitutional rights of
               Baltimore City residents;

           •   Based on data from 2010 – 2015, BPD engaged in a pattern or practice of
               conduct that violated the United States Constitution and federal laws. Those
               violations included unconstitutional stops, searches, and arrests that run
               afoul of the rights guaranteed to Baltimore’s citizens by the Fourth and
               Fourteenth Amendments to the United States Constitution; and

           •   BPD’s violations of the Constitution and federal law are driven by BPD’s
               systemic deficiencies in policies, training, supervision, and accountability
               structures. BPD has been aware of these structural challenges for many
               years but has not taken adequate steps to comply with the Constitution or
               federal law.

       Additional facts are included, infra.


                                                26
                                         II.     Legal Standard

        As noted, defendants have moved to dismiss plaintiffs’ claims pursuant to Rule 12(b)(6).

A defendant may test the legal sufficiency of a complaint by way of a motion to dismiss under

Rule 12(b)(6). In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty. Servs.

Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir.

2010), aff’d sub nom. McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of Goldsboro,

178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by a defendant

that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter of law “to state

a claim upon which relief can be granted.”

        Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the

rule is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement

to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

        To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see Ashcroft v. Iqbal, 556

U.S. 662, 684 (2009) (“Our decision in Twombly expounded the pleading standard for ‘all civil

actions’ . . . .” (citation omitted)); see also Paradise Wire & Cable Defined Benefit Pension Fund

Plan v. Weil, 918 F.3d 312, 317 (4th Cir. 2019); Willner v. Dimon, 849 F.3d 93, 112 (4th Cir.

2017). But, a plaintiff need not include “detailed factual allegations” in order to satisfy Rule

8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal pleading rules “do not countenance

dismissal of a complaint for imperfect statement of the legal theory supporting the claim asserted.”

Johnson v. City of Shelby, Miss., 574 U.S. 10, 135 S. Ct. 346, 346 (2014) (per curiam).



                                                   27
        Nevertheless, mere “‘naked assertions’ of wrongdoing” are generally insufficient to state

a claim for relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (citation omitted).

The rule demands more than bald accusations or mere speculation. Twombly, 550 U.S. at 555; see

Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a complaint provides

no more than “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action,” it is insufficient. Twombly, 550 U.S. at 555. “[A]n unadorned, the-defendant-unlawfully-

harmed-me accusation” does not state a plausible claim for relief. Iqbal, 556 U.S. at 678. Rather,

to satisfy the minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual

matter (taken as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of

those facts is improbable and . . . recovery is very remote and unlikely.” Twombly, 550 U.S. at

556 (internal quotation marks omitted).

        In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (citations omitted); see Reyes v. Waples Mobile Home Park Ltd. P’ship, 903 F.3d

415, 423 (4th Cir. 2018); Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017);

Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650

F.3d 515, 522 (4th Cir.), cert. denied, 565 U.S. 943 (2011). But, a court is not required to accept

legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986). “A

court decides whether [the pleading] standard is met by separating the legal conclusions from the

factual allegations, assuming the truth of only the factual allegations, and then determining whether

those allegations allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy




                                                   28
sought. A Soc’y Without a Name v. Comm’w of Va., 655 F.3d 342, 346 (4th. Cir. 2011), cert.

denied, 566 U.S. 937 (2012).

        Courts generally do not “resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses” through a Rule 12(b)(6) motion.           Edwards, 178 F.3d at 243

(quotation marks and citation omitted). But, “in the relatively rare circumstances where facts

sufficient to rule on an affirmative defense are alleged in the complaint, the defense may be reached

by a motion to dismiss filed under Rule 12(b)(6).” Goodman v. Praxair, Inc., 494 F.3d 458, 464

(4th Cir. 2007) (en banc); accord Pressley v. Tupperware Long Term Disability Plan, 533 F.3d

334, 336 (4th Cir. 2009); see also U.S. ex rel. Oberg v. Penn. Higher Educ. Assistance Agency,

745 F.3d 131, 148 (4th Cir. 2014). However, because Rule 12(b)(6) “is intended [only] to test the

legal adequacy of the complaint,” Richmond, Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d

244, 250 (4th Cir. 1993), “[t]his principle only applies . . . if all facts necessary to the affirmative

defense ‘clearly appear[ ] on the face of the complaint.’” Goodman, 494 F.3d at 464 (quoting

Forst, 4 F.3d at 250) (emphasis added in Goodman).

        Of relevance here, “a court may properly take judicial notice of ‘matters of public record’

and other information that, under Federal Rule of Evidence 201, constitute ‘adjudicative facts.’”

Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015); see also Tellabs,

Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Katyle v. Penn Nat’l Gaming, Inc.,

637 F.3d 462, 466 (4th Cir. 2011), cert. denied, 565 U.S. 825 (2011); Philips v. Pitt Cty. Mem.

Hosp., 572 F.3d 176, 180 (4th Cir. 2009). However, the adjudicative facts may not be subject to

reasonable dispute, in that they are “(1) generally known within the territorial jurisdiction of the

trial court or (2) capable of accurate and ready determination by resort to sources whose accuracy

cannot reasonably be questioned.” And, courts may take judicial notice of publicly available



                                                  29
records, without converting a motion to dismiss to a motion for summary judgment. See, e.g., Zak

v. Chelsea Therapeutics Int’l, Ltd., 780 F.3d 597, 607 (4th Cir. 2015) (“Courts are permitted to

consider facts and documents subject to judicial notice without converting the motion to dismiss

into one for summary judgment.”). A court may also take judicial notice of its own records.

Anderson v. Fed. Deposit Ins. Corp., 918 F.2d 1139, 1141 n.1 (4th Cir. 1990).

                                       III.    Discussion

                                 A.     Section 1983 Generally

       Plaintiffs lodge several claims pursuant to 42 U.S.C. § 1983. It provides that a plaintiff

may file suit against any person who, acting under color of state law, “subjects, or causes to be

subjected, any citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and laws” of the

United States. See, e.g., Filarsky v. Delia, 566 U.S. 377 (2012); see also Owens v. Balt. City

State’s Attorney’s Office, 767 F.3d 379 (4th Cir. 2014), cert. denied sub nom. Balt. City Police

Dep’t v. Owens, 135 S. Ct. 1893 (2015). However, § 1983 “‘is not itself a source of substantive

rights,’ but provides ‘a method for vindicating federal rights elsewhere conferred.’” Albright v.

Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979)); see

Safar v. Tingle, 859 F.3d 241, 245 (4th Cir. 2017).

       In other words, § 1983 allows “a party who has been deprived of a federal right under the

color of state law to seek relief.” City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526

U.S. 687, 707 (1999). “The first step in any such claim is to pinpoint the specific right that has

been infringed.” Safar, 859 F.3d at 245.

       To state a claim under § 1983, a plaintiff must allege (1) that a right secured by the

Constitution or laws of the United States was violated, and (2) that the alleged violation was



                                               30
committed by a “person acting under the color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988); see Crosby v. City of Gastonia, 635 F.3d 634, 639 (4th Cir. 2011), cert. denied, 565 U.S.

823 (2011); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 615 (4th Cir. 2009); Jenkins

v. Medford, 119 F.3d 1156, 1159-60 (4th Cir. 1997). The phrase “under color of state law” is an

element that “is synonymous with the more familiar state-action requirement—and the analysis

for each is identical.” Philips v. Pitt Cty. Memorial Hosp., 572 F.3d 176, 180 (4th Cir. 2009)

(citing Lugar v. Edmondson Oil Co., 457 U.S. 922, 929 (1982)). A person acts under color of state

law “only when exercising power ‘possessed by virtue of state law and made possible only because

the wrongdoer is clothed with the authority of state law.’” Polk County v. Dodson, 454 U.S. 312,

317-18 (1981) (quoting United States v. Classic, 313 U.S. 299, 326 (1941)); see also Philips, 572

F.3d at 181 (“[P]rivate activity will generally not be deemed state action unless the state has so

dominated such activity as to convert it to state action: Mere approval of or acquiescence in the

initiatives of a private party is insufficient.” (Citations and internal quotation marks omitted)).

       Section 1983 also requires a showing of personal fault based upon a defendant’s personal

conduct. See Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (stating that for an individual

defendant to be held liable pursuant to 42 U.S.C. § 1983, the plaintiff must affirmatively show that

the official acted personally to deprive the plaintiff of his rights). In other words, there is no

respondeat superior liability under § 1983. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because

vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-

official defendant, through the official’s own individual actions, has violated the Constitution.”);

see also Wilcox v. Brown, 877 F.3d 161, 170 (4th Cir. 2017); Love-Lane v. Martin, 355 F.3d 766,

782 (4th Cir. 2004); Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001).




                                                  31
       Liability of supervisory officials under § 1983 “is premised on ‘a recognition that

supervisory indifference or tacit authorization of subordinates’ misconduct may be a causative

factor in the constitutional injuries they inflict on those committed to their care.’” Baynard v.

Malone, 268 F.3d 228, 235 (4th Cir. 2001) (citing Slakan v. Porter, 737 F.2d 368, 372 (4th Cir.

1984)). With respect to a supervisory liability claim in a § 1983 action, a plaintiff must allege:

       (1) That the supervisor had actual or constructive knowledge that his subordinate
       was engaged in conduct that posed a pervasive and unreasonable risk of
       constitutional injury to . . . the plaintiff; (2) that the supervisor’s response to that
       knowledge was so inadequate as to show deliberate indifference to or tacit
       authorization of the alleged offensive practices; and (3) that there was an
       affirmative causal link between the supervisor’s inaction and the particular
       constitutional injury suffered by the plaintiff.

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (citations omitted), cert. denied, 513 U.S. 813

(1994); see also Wilcox, 877 F.3d at 170.

                                  B.      Section 1985 Generally

       In Count IV, plaintiffs also rely on 42 U.S.C. § 1985. Section 1985 pertains to conspiracy

to violate constitutional rights, and is designed to protect citizens in the following instances:10

       (1) Preventing officer from performing duties

       If two or more persons in any State or Territory conspire to prevent, by force,
       intimidation, or threat, any person from accepting or holding any office, trust, or
       place of confidence under the United States, or from discharging any duties thereof;
       or to induce by like means any officer of the United States to leave any State,
       district, or place, where his duties as an officer are required to be performed, or to
       injure him in his person or property on account of his lawful discharge of the duties
       of his office, or while engaged in the lawful discharge thereof, or to injure his
       property so as to molest, interrupt, hinder, or impede him in the discharge of his
       official duties;

       (2) Obstructing justice; intimidating party, witness, or juror



       10
         Plaintiffs do not specify the particular provision of § 1985 on which they rely. It
would seem, however, that they rely on § 1985(3).

                                                  32
       If two or more persons in any State or Territory conspire to deter, by force,
       intimidation, or threat, any party or witness in any court of the United States from
       attending such court, or from testifying to any matter pending therein, freely, fully,
       and truthfully, or to injure such party or witness in his person or property on account
       of his having so attended or testified, or to influence the verdict, presentment, or
       indictment of any grand or petit juror in any such court, or to injure such juror in
       his person or property on account of any verdict, presentment, or indictment
       lawfully assented to by him, or of his being or having been such juror; or if two or
       more persons conspire for the purpose of impeding, hindering, obstructing, or
       defeating, in any manner, the due course of justice in any State or Territory, with
       intent to deny to any citizen the equal protection of the laws, or to injure him or his
       property for lawfully enforcing, or attempting to enforce, the right of any person,
       or class of persons, to the equal protection of the laws;

       (3) Depriving persons of rights or privileges

       If two or more persons in any State or Territory conspire or go in disguise on the
       highway or on the premises of another, for the purpose of depriving, either directly
       or indirectly, any person or class of persons of the equal protection of the laws, or
       of equal privileges and immunities under the laws; or for the purpose of preventing
       or hindering the constituted authorities of any State or Territory from giving or
       securing to all persons within such State or Territory the equal protection of the
       laws; or if two or more persons conspire to prevent by force, intimidation, or threat,
       any citizen who is lawfully entitled to vote, from giving his support or advocacy in
       a legal manner, toward or in favor of the election of any lawfully qualified person
       as an elector for President or Vice President, or as a Member of Congress of the
       United States; or to injure any citizen in person or property on account of such
       support or advocacy; in any case of conspiracy set forth in this section, if one or
       more persons engaged therein do, or cause to be done, any act in furtherance of the
       object of such conspiracy, whereby another is injured in his person or property, or
       deprived of having and exercising any right or privilege of a citizen of the United
       States, the party so injured or deprived may have an action for the recovery of
       damages occasioned by such injury or deprivation, against any one or more of the
       conspirators.

                                    C.      Monell Generally

       Plaintiffs have also lodged a Monell claim under § 1983. See Monell v. Dep’t of Soc. Servs.

of City of New York, 436 U.S. 658, 690 (1978). The Supreme Court determined in Monell that a

municipality is subject to suit under § 1983 based on the unconstitutional actions of individual

defendants, but only where those defendants were executing an official policy or custom of the

local government, resulting in a violation of the plaintiff’s rights. Id. at 690-91. As the Monell

                                                 33
Court said, “when execution of a government’s policy or custom, whether made by its lawmakers

or by those whose edicts or acts may fairly be said to represent official policy, inflicts the injury

the government as an entity is responsible under § 1983.” Id. at 694; see also Love-Lane, 355 F.3d

at 782.      But, liability attaches “only where the municipality itself causes the constitutional

violation at issue.” City of Canton v. Harris, 489 U.S. 378, 385 (1989) (emphasis in original);

accord Holloman v. Markowski, 661 Fed. App’x 797, 799 (4th Cir. 2016) (per curiam), cert.

denied, 137 S. Ct. 1342 (2017).

          In Connick v. Thompson, 563 U.S. 51, 60 (2011), the Supreme Court explained, id. at 1359

(emphasis in Connick):

          A municipality or other local government may be liable under [§ 1983] if the
          governmental body itself “subjects” a person to a deprivation of rights or “causes”
          a person “to be subjected” to such deprivation. See Monell v. New York City Dep’t
          of Social Servs., 436 U.S. 658, 692 (1978). But, under § 1983, local governments
          are responsible only for “their own illegal acts.” Pembaur v. Cincinnati, 475 U.S.
          469, 479 (1986) (citing Monell, 436 U.S. at 665-683). They are not vicariously
          liable under § 1983 for their employees’ actions. See id., at 691; Canton, 489 U.S.
          at 392; Board of Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 403 [] (1997)
          (collecting cases).

          Thus, a viable § 1983 Monell claim consists of two components: (1) the municipality had

an unconstitutional policy or custom; and (2) the unconstitutional policy or custom caused a

violation of the plaintiff’s constitutional rights. See, e.g., Bd. of Comm’rs of Bryan Cty., v. Brown,

520 U.S. 397, 403 (1997); Kirby v. City of Elizabeth City, 388 F.3d 440, 451 (4th Cir. 2004), cert.

denied, 547 U.S. 1187 (2006); Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003).

          To impose liability on a municipality, a plaintiff must “adequately plead and prove the

existence of an official policy or custom that is fairly attributable to the municipality and that

proximately caused the deprivation” of constitutional rights. Jordan by Jordan v. Jackson, 15 F.3d

333, 338 (4th Cir. 1994). “Locating a ‘policy’ ensures that a municipality is held liable only for



                                                  34
those deprivations resulting from the decisions of its duly constituted legislative body or of those

officials whose acts may fairly be said to be those of the municipality.” Bd. of Comm’rs of Bryan

Cty., 520 U.S. at 403-04.

       A plaintiff may demonstrate the existence of an official policy in three ways: (1) a written

ordinance or regulation; (2) certain affirmative decisions of policymaking officials; or (3) in certain

omissions made by policymaking officials that “manifest deliberate indifference to the rights of

citizens.” Carter v. Morris, 164 F.3d 215, 218 (4th Cir. 1999).

       However, a municipality cannot be held liable in a § 1983 action under a theory of

respondeat superior. Monell, 436 U.S. at 693-94. Rather, “[l]iability arises only where the

constitutionally offensive acts of city employees are taken in furtherance of some municipal

‘policy or custom.’” Milligan v. City of Newport News, 743 F.2d 227, 229 (4th Cir. 1984) (citing

Monell, 436 U.S. at 694). In other words, a municipality is liable when a “policy or custom” is

“fairly attributable to the municipality as its ‘own,’ and is . . . the ‘moving force’ behind the

particular constitutional violation.” Spell v. McDaniel, 824 F.2d 1380, 1387 (4th Cir. 1987)

(internal citations omitted); see Moore v. Howard County Police Dep’t, No. CCB-10-1430, 2010

WL 4722043 at *2 (D. Md. Nov. 15, 2010).

       “An official policy often refers to ‘formal rules or understandings . . . that are intended to,

and do, establish fixed plans of action to be followed under similar circumstances consistently and

over time,’ and must be contrasted with ‘episodic exercises of discretion in the operational details

of government.’” Semple v. City of Moundsville, 195 F.3d 708, 712 (4th Cir. 1999) (alteration in




                                                  35
Semple; citations omitted). But, “the governmental unit may create an official policy by making a

single decision regarding a course of action in response to particular circumstances.” Id.

       Of relevance here, “[o]utside of such formal decisionmaking channels, a municipal custom

may arise if a practice is so ‘persistent and widespread’ and ‘so permanent and well settled as to

constitute a “custom or usage” with the force of law.’” Carter, 164 F.3d at 218 (quoting Monell,

436 U.S. at 691); see Simms ex rel. Simms v. Hardesty, 303 F. Supp. 2d 656, 670 (D. Md. 2003).

A custom “may be attributed to a municipality when the duration and frequency of the practices

warrants a finding of either actual or constructive knowledge by the municipal governing body

that the practices have become customary among its employees.” Spell, 824 F.2d at 1387; see

Holloman, 661 Fed. App’x at 799. In addition, “a policy or custom may possibly be inferred from

continued inaction in the face of a known history of widespread constitutional deprivations on the

part of city employees, or, under quite narrow circumstances, from the manifest propensity of a

general, known course of employee conduct to cause constitutional deprivations to an identifiable

group of persons having a special relationship to the state.” Milligan, 743 F.2d at 229 (internal

citations omitted).

       In Owens v. Baltimore City State’s Attorney’s Office, 767 F.3d at 402, the Fourth Circuit

reiterated that, to establish a Monell claim, the plaintiff “must point to a ‘persistent and widespread

practice[] of municipal officials,’ the ‘duration and frequency’ of which indicate that policymakers

(1) had actual or constructive knowledge of the conduct, and (2) failed to correct it due to their

‘deliberate indifference.’” (quoting Spell, 824 F.2d at 1386-91) (alteration in Owens). Therefore,

“Section 1983 plaintiffs seeking to impose liability on a municipality must ... adequately plead and

prove the existence of an official policy or custom that is fairly attributable to the municipality and




                                                  36
that proximately caused the deprivation of their rights.” Jordan by Jordan v. Jackson, 15 F.3d 333,

338 (4th Cir. 1994).

       A policy or custom that gives rise to § 1983 liability will not, however, “be inferred merely

from municipal inaction in the face of isolated constitutional deprivations by municipal

employees.” Milligan, 743 F.2d at 230. Only when a municipality’s conduct demonstrates a

“deliberate indifference” to the rights of its inhabitants can the conduct be properly thought of as

a “policy or custom” actionable under § 1983. Jones v. Wellham, 104 F.3d 620, 626 (4th Cir.

1997) (citing Canton, 489 U.S. at 389).

       Under the condonation theory of liability, “a city violates § 1983 if municipal policymakers

fail ‘to put a stop to or correct a widespread pattern of unconstitutional conduct.’” Owens, 767

F.3d at 402 (quoting Spell, 824 F.2d at 1389). In such a case, however, a plaintiff must show “a

‘persistent and widespread practice[] of municipal officials,’ the ‘duration and frequency’ of which

indicate that policymakers (1) had actual or constructive knowledge of the conduct, and (2) failed

to correct it due to their ‘deliberate indifference.’” Owens, 767 F.3d at 402 (quoting Spell, 824

F.2d at 1386-1391). Both “knowledge and indifference can be inferred from the ‘extent’ of

employees’ misconduct.” Owens, 767 F.3d at 402-03 (quoting Spell, 824 F.2d at 1391). But, only

“‘widespread or flagrant’” misconduct is sufficient. Owens, 767 F.3d at 403 (quoting Spell, 824

F.2d at 1387). In contrast, “[s]poradic or isolated” misconduct is not. Owens, 767 F.3d at 403.

                                  D.      Statute of Limitations

       With the exception of the claims for malicious prosecution in Counts II and VII, defendants

move to dismiss plaintiffs’ federal and State claims as time-barred. ECF 29-2 at 6; ECF 33-1, ¶¶

5-6. The parties agree that plaintiffs’ claims are subject to a three-year limitations period.

However, they dispute the date on which the various claims accrued.



                                                37
        It is clear from the face of the Second Amended Complaint that “the stop, detention, search,

and arrest of Plaintiffs occurred on April 28, 2010.” ECF 29-2 at 6. Yet, “Plaintiffs did not file

suit until June 13, 2018, over seven years after these events occurred.” Id. And, as to Willard,

Knoerlein, and Fries, plaintiffs “did not file suit until December 21, 2018.” ECF 33-1, ¶ 4. Thus,

defendants maintain that plaintiffs’ claims “are clearly time-barred.” ECF 29-2 at 6.

        Plaintiffs counter that their federal claims are timely because “they did not accrue until

Plaintiffs’ criminal proceedings fully resolved when their convictions were vacated in December

2017.” ECF 35 at 13. As to the State law claims, plaintiffs argue that defendants “provide no

analysis and thus have waived any argument as to timeliness.” Id.

                           1.      Section 1983 Claims (Counts I – VI)

        Section 1983 does not contain a statute of limitations. Thus, to determine whether a § 1983

claim was timely filed, courts look to the statute of limitations from the most analogous state-law

cause of action. Owens, 767 F.3d at 388; see also 42 U.S.C. § 1988(a) (“[I]n all cases where [the

laws of the United States] are not adapted to the object, or are deficient in the provisions necessary

to furnish suitable remedies ... the common law, as modified and changed by the constitution and

statutes of the State wherein the court having jurisdiction of such civil . . . cause is held, so far as

the same is not inconsistent with the Constitution and laws of the United States, shall be extended

to and govern the said courts in the trial and disposition of the cause[.]”).

        A suit filed pursuant to 42 U.S.C. § 1983 constitutes a personal injury action. Owens v.

Okure, 488 U.S. 235, 249-50 (1989). Under Maryland law, “[a] civil action shall be filed within

three years from the date it accrues unless another provision of the Code provides” otherwise. Md.

Code (2013 Repl. Vol., 2018 Supp.), § 5–101 of the Courts and Judicial Proceedings Article

(“C.J.”).



                                                  38
       “Limitations statutes . . . are designed to (1) provide adequate time for diligent plaintiffs to

file suit, (2) grant repose to defendants when plaintiffs have tarried for an unreasonable period of

time, and (3) serve society by promoting judicial economy.” Georgia-Pacific Corp. v. Benjamin,

394 Md. 59, 85, 904 A.2d 511, 526 (2006); Pierce v. Johns-Manville Sales Corp., 296 Md. 656,

665, 464 A.2d 1020, 1026 (1983). In Maryland, “[a]s a general rule, the party raising a statute of

limitations defense has the burden of proving that the cause of action accrued prior to the statutory

time limit for filing the suit.” Newell v. Richards, 323 Md. 717, 725, 594 A.2d 1152, 1156 (1991).

       Although the Maryland statute of limitations applies, the matter of when a cause of action

has accrued under § 1983 is a federal question. Nassim v. Md. House of Correction, 64 F.3d 951,

955 (4th Cir. 1995) (en banc) (citing Cox v. Stanton, 529 F.2d 47, 50 (4th Cir. 1975)); see also

McDonough v. Smith, ___ U.S. ___, 139 S. Ct. 2149, 2155 (2019). “An accrual analysis begins

with identifying ‘the specific constitutional right’ alleged to have been infringed.” McDonough,

139 S. Ct. at 2155 (quoting Manuel v. Joliet, ___ U.S. ___, 137 S. Ct. 911, 920 (2017)).

       The date of accrual occurs “when the plaintiff possesses sufficient facts about the harm

done to him that reasonable inquiry will reveal his cause of action.” Nassim, 64 F.3d at 955 (citing

United States v. Kubrick, 444 U.S. 111, 122-24 (1979)). However, “the answer is not always so

simple.” McDonough, 139 S. Ct. at 2155. “Where, for example, a particular claim may not

realistically be brought while a violation is ongoing, such a claim may accrue at a later date.” Id.

       Maryland law is largely consistent with federal law. Therefore, I shall look to both federal

and Maryland cases concerning accrual.

       As noted, under Maryland law, “[a] civil action shall be filed within three years from the

date it accrues unless another provision of the Code provides” otherwise. C.J. § 5-101; see Poole

v. Coakley & Williams Const., Inc., 423 Md. 91, 131, 31 A.3d 212, 236 (2011). Ordinarily, “‘the



                                                 39
question of accrual in § 5-101 is left to judicial determination,’ unless the determination rests on

the resolution of disputed facts regarding discovery of the wrong.” Poole, 423 Md. at 131, 31 A.3d

at 236 (citation omitted); see Bank of New York v. Sheff, 382 Md. 235, 244. 854 A.2d 1269, 1275

(2004) (stating that summary judgment may be appropriate if there is no dispute of material fact

as to whether plaintiff was on inquiry notice more than three years before suit was file); Frederick

Road Ltd. P’ship v. Brown & Sturm, 360 Md. 76, 95, 756 A.2d 963, 973 (2000) (explaining that

the determination of accrual “may be based solely on law, solely on fact, or on a combination of

law and fact, and is reached after careful consideration of the purpose of the statute and the facts

to which it is applied”).

       Nevertheless, “[r]ecognizing the unfairness inherent in charging a plaintiff with slumbering

on his rights where it was not reasonably possible to have obtained notice of the nature and cause

of an injury,” the so-called discovery rule is used to determine the date of accrual. See Sheff, 382

Md. at 244, 854 A.2d at 1275; Frederick Road Ltd. P’ship, 360 Md. at 95, 756 A.2d at 973. “The

discovery rule acts to balance principles of fairness and judicial economy in those situations in

which a diligent plaintiff may be unaware of an injury or harm during the statutory period.” Dual

Inc. v. Lockheed Martin Corp., 383 Md. 151, 167, 857 A.2d 1095, 1104 (2004).

       Under the discovery rule, “a plaintiff’s cause of action accrues when the plaintiff knows or

reasonably should have known of the wrong.” Brown v. Neuberger, Quinn, Gielen, Rubin &

Gibber, P.A., 731 F. Supp. 2d 443, 449 (D. Md. 2010) (citing Lumsden v. Design Tech Builders,

Inc., 358 Md. 435, 749 A.2d 796, 801 (2000)), aff’d, 495 F. App’x 350 (4th Cir. 2012). Accrual

cannot occur until the plaintiff has (or should have) “possession of the critical facts that he has

been hurt and who has inflicted the injury.” United States v. Kubrick, 444 U.S. 111, 122 (1979)

(discussing discovery rule in the context of the Federal Tort Claims Act, which requires notice to



                                                40
the government “within two years after such claim accrues”); see also Gould v. U.S. Dep’t of

Health & Human Servs., 905 F.2d 738, 742 (4th Cir. 1990) (enbanc) (“The clear import of Kubrick

is that a claim accrues . . . when the plaintiff knows or, in the exercise of due diligence, should

have known both the existence and the cause of his injury.”); Gilbert v. United States, 720 F.2d

372, 374 (4th Cir. 1983). Notably, “[t]his standard . . . does not require actual knowledge on the

part of the plaintiff, but may be satisfied if the plaintiff is on ‘inquiry notice.’” Dual Inc., 383 Md.

at 167-68, 857 A.2d at 1104 (citing Am. Gen. Assurance Co. v. Pappano, 374 Md. 339, 351, 822

A.2d 1212, 1219 (2003); Doe v. Archdiocese of Wash., 114 Md. App. 169, 188-89, 689 A.2d 634,

644 (1997)).

       A plaintiff is on inquiry notice when the plaintiff “possesses ‘facts sufficient to cause a

reasonable person to investigate further, and ... a diligent investigation would have revealed that

the plaintiffs were victims of ... the alleged tort.’” Dual Inc., 383 Md. at 168, 857 A.2d at 1104

(quoting Pennwalt Corp. v. Nasios, 314 Md. 433, 448–49, 550 A.2d 1155, 1159 (1988))

(alterations in original).   Inquiry notice must be actual notice, either express or implied.

Poffenberger v. Risser, 290 Md. 631, 637, 431 A.2d 677, 681 (1981). But, “[c]onstructive notice

or knowledge will not suffice for inquiry notice.” Benjamin, 394 Md. at 89, 904 A.2d at 529; see

Poffenberger, 290 Md. at 637, 431 A.2d at 681.

       Here, plaintiffs assert three underlying § 1983 claims: (1) a claim of fabrication of

evidence, in violation of due process (Count I); (2) a due process claim based on the failure to

disclose exculpatory material, in violation of Brady v. Maryland, 373 U.S. 83 (1963) (Count I);

and (3) a claim of malicious prosecution (Count II).11



       11
           Defendants argue that Count I is properly characterized as a “pure” fabrication of
evidence claim, not a Brady violation. ECF 40 at 4. They contend that plaintiff’s Brady claim
fails as a matter of law because no evidence was withheld from plaintiffs. Id. at 2 (quoting
                                                  41
       Defendants acknowledge that a malicious prosecution claim accrues upon termination of

prosecution favorable to a plaintiff. ECF 40 at 2; see also Owens, 767 F.3d at 390 (“Under the

common law, the limitations period for a plaintiff’s malicious prosecution claim commences when

the proceedings brought against him are resolved in his favor.”).            In this case, plaintiffs’

convictions were vacated in December 2017. Thus, their malicious prosecution claim (Count II)

was timely filed.

       As to plaintiffs’ due process/fabricated evidence claim, defendants contend that the claim

accrued on April 28, 2010, when plaintiffs were unlawfully stopped, detained, and arrested. Id.

They argue that on that date, “Plaintiffs had more than enough factual knowledge of their claims

and injuries to bring this action within the applicable three year period of limitations. They knew

that they did not possess the drugs, they knew that at least one of the officers had planted the drugs,

and they knew that the case against them was fabricated.” Id. at 4. Thus, they insist that “plaintiffs

possessed all of the necessary information” to file suit and “simply failed to do so.” Id.

       Plaintiffs maintain that a fabrication of evidence claim is most analogous to the common

law tort of malicious prosecution. ECF 35 at 16. Therefore, they argue that the three-year

limitations period did not begin to run until their convictions were vacated in December 2017. Id.

       The Supreme Court’s recent decision in McDonough, 139 S. Ct. at 2155, is instructive.12

There, a grand jury indicted McDonough on numerous counts under New York law. Id. at 2154.


Washington v. Wilmore, 407 F.3d 274, 282 (4th Cir. 2005) (“The alleged ‘fabricated evidence’
here is Wilmore’s false claim that Washington possessed nonpublic knowledge about the
crime. . . . What Washington challenges here is not the failure to disclose exculpatory evidence,
but rather the creation of false evidence.”); see also Gauger v. Hendle, 349 F.3d 354, 360 (7th Cir.
2003) (holding that false police report did not violate Brady because “[t]he problem was not that
evidence useful to [the defendant] was being concealed; the problem was that the detectives were
giving false evidence”). I address this argument, infra.
       12
            McDonough was issued on June 20, 2019, after the parties briefed the pending motions.

                                                  42
The case against McDonough proceeded to trial but ended in a mistrial. Id. The state retried

McDonough, and the second trial ended on December 21, 2012, with an acquittal on all charges.

Id. Nearly three years later, McDonough filed suit under 42 U.S.C. § 1983, claiming that Smith,

who was the prosecutor, and other defendants violated his due process rights by fabricating

evidence and using it against him before the grand jury and at both trials. Id. Based on this

timeline, “McDonough’s claim was timely only if the limitations period began running at

acquittal.” Id.

       The district court dismissed McDonough’s fabricated evidence claim as untimely.

McDonough v. Smith, 15-cv-01505-MAD-DJS, 2016 WL 5717263, at *12 (N.D.N.Y. Sept. 30,

2016). The Second Circuit affirmed, finding that the limitations period began to run “when

(1) McDonough learned that the evidence was false and was used against him during the criminal

proceedings; and (2) he suffered a loss of liberty as a result of that evidence.” McDonough v.

Smith, 898 F.3d 259, 265 (2d Cir. 2018). In accordance with this standard, the court reasoned that

McDonough’s fabricated evidence claim accrued when he “was arrested and stood trial.”

McDonough, 139 S. Ct. at 2154.

       The Supreme Court reversed. It concluded that the statute of limitations for McDonough’s

fabricated evidence claim began to run once “the criminal proceedings against him terminated in

his favor,” i.e., “when he was acquitted at the end of his second trial.” Id. at 2161.

       The ruling of the Supreme Court was consistent with decisions of several circuits,

concluding that a fabricated evidence claim begins to run when the criminal proceedings resolve

in the defendant’s favor. See Floyd v. Attorney Gen., 722 F. App'x 112, 114 (3d Cir. 2018); Mills

v. Barnard, 869 F.3d 473, 484 (6th Cir. 2017); Bradford v. Scherschligt, 803 F.3d 382, 387-389




                                                 43
(9th Cir. 2015); Mondragon v. Thompson, 519 F.3d 1078, 1083 (10th Cir. 2008); Castellano v.

Fragozo, 352 F.3d 939, 959-60 (5th Cir. 2003) (en banc).13

        In light of the Supreme Court’s ruling in McDonough, I conclude that the limitations period

as to plaintiffs’ fabricated evidence claim began to run when the criminal proceedings against them

terminated in their favor, that is, when their convictions were vacated in December 2017.

Therefore, plaintiffs’ due process/fabricated evidence claim in Count I was timely filed.

        Plaintiffs argue that their remaining § 1983 claims (Count III through Count VI) are also

timely because they derive from their underlying claims in Counts I and II. See, e.g., McCarty v.

Gilchrist, 646 F.3d 1281, 1289 (10th Cir. 2011) (applying the same accrual date of plaintiff’s

underlying malicious prosecution claim as to plaintiff’s failure-to-train and failure-to-supervise

claims); Hoskins v. Knox Cty., 17084-DLB-HAI, 2018 WL 1352163, at *16 (E.D. Ky. Mar. 15,

2018) (finding that “logic and common sense command that both the supervisor-liability claim and

the underlying § 1983 claim upon which it is based accrued at the same time.”); Alvarado v. Hudak,

14-cv-9641, 2015 WL 9489912, at *2 (N.D. Ill. Dec. 30, 2015) (applying accrual date of

underlying claims for unlawful search and seizure to supervisory liability claim); Ellis v. Lewis,

5:12-CT-3122-FL (E.D.N.C. Sept. 3, 2014) (finding that plaintiff’s supervisory liability claim

began to accrue on the same date as plaintiff’s underlying Eighth Amendment claim).

        At this juncture, I am unable to determine whether these claims were all timely filed. Rule

12(b)(6) “is intended [only] to test the legal adequacy of the complaint.” Forst, 4 F.3d at 250. To

resolve a limitations issue at the motion to dismiss stage, “all facts necessary to the affirmative

defense [must] ‘clearly appear[ ] on the face of the complaint.’” Goodman, 494 F.3d at 464



        13
             As plaintiffs put it, the Second Circuit’s decision in McDonough is an outlier. ECF 35
at 17 n.3.

                                                 44
(quoting Forst, 4 F.3d at 250) (emphasis added in Goodman). On the basis of the SAC, I cannot

say whether plaintiffs were on inquiry notice on the date of the illegal stop.

                         2.      State Law Claims (Counts VII – XIII)

       In a single sentence in their initial submissions, defendants contend that plaintiffs’ State

law claims, with the exception of Count VII for malicious prosecution, are time-barred under the

three-year limitations period. ECF 29-2 at 2; ECF 33-1, ¶ 6. Defendants do not expand upon this

contention in their replies. See ECF 40; ECF 42.

       In opposition, plaintiffs argue that “[s]uch conclusory assertions cannot sustain

Defendants’ burden of proving an affirmative defense at this stage.” ECF 35 at 23 (citing

Goodman, 494 F.3d at 464). Accordingly, they urge the court to find that defendants have waived

this contention. ECF 35 at 23 (citing Kinder v. White, 609 F. App’x 126, 132 (4th Cir. 2015)

(noting that “fleeting mention of [an argument] in a single sentence . . . is not an argument—it’s

an observation” and finding such arguments waived)).

       I decline to find that defendants waived the limitations defense. But, I do find that

defendants’ argument as to the expiration of limitations with respect to plaintiffs’ State claims is

insufficient at this juncture to establish the bar of limitations. See, e.g., Kinder, 609 F. App’x at

132 (observing that “[i]t is not the practice of this court to consider an argument that has not been

developed in the body of a party’s brief . . . .”); Eriline Co. S.A. v. Johnson, 440 F.3d 648, 653 n.7

(4th Cir. 2006) (finding a single “conclusory remark in brief” insufficient to constitute an

argument); Reynolds v. Wagner, 128 F.3d 166, 178 (3d Cir. 1997) (“[A]n argument consisting of

no more than a conclusory assertion . . . will be deemed waived.”).




                                                 45
                                    E.      Sovereign Immunity

       Count VII alleges Monell liability against BPD. BPD contends that it is not subject to

Monell liability, and that sovereign immunity bars plaintiffs’ indemnification claims in Counts XII

and XIII. ECF 40 at 9-12.14

       Plaintiffs counter that, to the extent BPD asserts the defense of sovereign immunity, it is

entitled to sovereign immunity only as to State law claims, but not as to the § 1983 claims. ECF

46 at 6-8. I agree.

                              1.      Sovereign Immunity Generally

       The Eleventh Amendment provides: “The Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another state, or by Citizens or subjects of any Foreign State.”

       Under the Eleventh Amendment, states generally enjoy immunity from suits brought in

federal court by their own citizens. See Hans v. Louisiana, 134 U.S. 1, 3 (1890); see also Bd. of

Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356, 363 (2001) (“The ultimate guarantee of the

Eleventh Amendment is that nonconsenting states may not be sued by private individuals in federal



       14
           In its Motion, BPD asserted only that it “is protected by sovereign immunity as to the
state law claims[.]” ECF 29-2 at 2. In its reply, BPD argued that it is not subject to Monell liability.
ECF 40 at 9. Plaintiffs contend that the Court “should not consider the BPD’s newly raised
argument.” ECF 46 at 2 (citing United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004)
(“It is well settled rule that contentions not raised in the argument section of the opening brief are
abandoned.”).

        As noted, by marginal Order of June 3, 2019 (ECF 45), the Court granted plaintiffs’ motion
for leave to file a surreply concerning whether the BPD is subject to Monell liability. Therefore,
the Court will address the issue, as it has been fully briefed by the parties.

                                                  46
court.”). Therefore, absent consent or a valid congressional abrogation of sovereign immunity, the

Eleventh Amendment bars a private individual from bringing suit against a state in federal court

to recover damages, unless there is an exception to sovereign immunity. See Coleman v. Court of

Appeals of Md., 556 U.S. 30, 35 (2012) (“A foundational premise of the federal system is that

States, as sovereigns, are immune from suits for damages, save as they elect to waive that

defense.”); Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247 (2011); see also Seminole

Tribe of Fla. v. Florida, 517 U.S. 44, 54-55 (1996) (“For over a century we have reaffirmed that

federal jurisdiction over suits against unconsenting States was not contemplated by the

Constitution when establishing the judicial power of the United States.”) (internal quotation marks

and citation omitted); Edelman v. Jordan, 415 U.S. 651 (1974).15

          The Eleventh Amendment did not create sovereign immunity, however.              Rather, it

preserved the sovereign immunity that the states enjoyed prior to the formation of the

Union. See Alden v. Maine, 527 U.S. 706, 724 (1999); see also Sossamon v. Texas, 563 U.S. 277,

284 (2011). State sovereign immunity “accord[s] states the dignity that is consistent with their

status as sovereign entities[.]” Fed. Mar. Comm’n v. S.C. State Ports Auth., 535 U.S. 743, 760

(2002).

          The Fourth Circuit recently reiterated that the defense of sovereign immunity is a

jurisdictional bar, stating that “‘sovereign immunity deprives federal courts of jurisdiction to hear

claims, and a court finding that a party is entitled to sovereign immunity must dismiss the action

for lack of subject-matter jurisdiction.’” Cunningham v. Gen. Dynamics Info. Tech., Inc., 888 F.3d

640, 649 (4th Cir. 2018) (quoting Ackerson v. Bean Dredging LLC, 589 F.3d 196, 207 (5th Cir.


          State sovereign immunity “is an immunity from private suit; it does not . . . bar federal
          15

enforcement actions.” Passaro v. Va., ___ F.3d ___, 2019 WL 3849555, at *3 (4th Cir. Aug. 16,
2019) (citing Seminole Tribe of Florida v. Florida, 517 U.S. 44, 71 n.14 (1996)).

                                                 47
2009)). Moreover, a defendant “bears the burden of demonstrating” sovereign immunity, because

it is “akin to an affirmative defense.” Hutto v. S.C. Ret. Sys., 773 F.3d 536, 543 (4th Cir. 2014).

       Of relevance here, state sovereign immunity not only bars suit against a state; it also bars

suit against an instrumentality of a state, sometimes referred to as an “arm of the state,” which

includes state agencies. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-02

(1984) (“It is clear, of course, that in the absence of consent a suit in which the State or one of its

agencies or departments is named as the defendant is proscribed by the Eleventh

Amendment.”); see also Regents of Univ. of Cal. v. Doe, 519 U.S. 425, 429 (1997); Pense v.

Maryland Dep’t of Pub. Safety & Corr. Servs., 926 F.3d 97, 100 (4th Cir. 2019) McCray v. Md.

Dep’t of Transp., Md. Transit Admin., 741 F.3d 480, 483 (4th Cir. 2014); Bland v. Roberts, 730

F.3d 368, 389 (4th Cir. 2013); Constantine v. Rectors and Visitors of George Mason Univ., 411

F.3d 474, 479 (4th Cir. 2005). The question here, addressed infra, is whether BPD is an arm of

the State of Maryland for purposes of State sovereign immunity.

       The Fourth Circuit has noted three exceptions to the Eleventh Amendment’s prohibition of

suits against a state or an arm of the state. In Lee-Thomas v. Prince George’s County Public

Schools, 666 F.3d 244 (4th Cir. 2012), the Court said, id. at 249 (internal quotations omitted):

               First, Congress may abrogate the States’ Eleventh Amendment immunity
       when it both unequivocally intends to do so and acts pursuant to a valid grant of
       constitutional authority. Bd. of Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356,
       363 (2001) . . . . Second, the Eleventh Amendment permits suits for prospective
       injunctive relief against state officials acting in violation of federal law. Frew ex
       rel. Frew v. Hawkins, 540 U.S. 431, 437 (2004) . . . . Third, a State remains free to
       waive its Eleventh Amendment immunity from suit in a federal court. Lapides v.
       Bd. of Regents of Univ. Sys. of Ga., 535 U.S. 613, 618 (2002).

       Notably, sovereign immunity has not been congressionally abrogated for claims under

§ 1983. See Quern v. Jordan, 440 U.S. 332 (1979). In Quern, 440 U.S. at 345, the Supreme Court

concluded that suits by individuals against a state for money damages under § 1983 are barred by

                                                  48
the Eleventh Amendment. Id. (“[Section] 1983 does not explicitly and by clear language indicate

on its face an intent to sweep away the immunity of the States[.]”).

          A state may waive its Eleventh Amendment sovereign immunity and permit suit in federal

court. See Lapides v. Bd. of Regents of Univ. Sys. of Ga., 535 U.S. 613, 618 (2002); see Pense,

926 F.3d at 101; Lee-Thomas, 666 F.3d at 249. But, the test to determine whether a state has

waived its immunity from suit in federal court is a “stringent” one. Atascadero State Hosp. v.

Scanlon, 473 U.S. 234, 240 (1985), superseded on other grounds, as recognized in Lane v. Pena,

518 U.S. 187, 198 (1996); see Pense, 939 F.3d at 101. Under Atascadero, 473 U.S. at 254, a court

may find that a state has waived its Eleventh Amendment immunity “only where stated by the

most express language or by such overwhelming implication from the text as will leave no room

for   any     other   reasonable   construction.”    (Internal   quotation   marks    and    alteration

omitted); accord Pense, 926 F.3d at 101; Lee-Thomas, 666 F.3d at 250-51.

          And, under Ex parte Young, 209 U.S. 123 (1908), sovereign immunity does not extend to

a request for prospective injunctive relief to correct an ongoing violation of law. However, to

avoid an Eleventh Amendment bar to suit on this basis, the complaint must be lodged against a

state official, and it must “alleg[e] an ongoing violation of federal law and see[k] relief properly

characterized as prospective.” Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 645

(2002).

          “Of course a state official in his or her official capacity, when sued for injunctive relief,

would be a person under § 1983 because ‘official-capacity actions for prospective relief are not

treated as actions against the State.’” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 n.10

(1989) (quoting Kentucky v. Graham, 473 U.S. 159, 167, n. 14 (1985)); see also Idaho v. Coeur

d’Alene Tribe of Idaho, 521 U.S. 261, 269 (1997) (recognizing exception to Eleventh Amendment



                                                    49
immunity for certain suits seeking declaratory and injunctive relief against state officers in their

individual capacities); Bland, 730 F.3d at 390 (“Because reinstatement is a form of prospective

relief, the refusal to provide that relief when it is requested can constitute an ongoing violation of

federal law such that the Ex parte Young exception applies.”).

                                            2.    The BPD

       With respect to plaintiffs’ Monell claim (Count VI), the BPD argues that it is not subject

to suit because it is a State agency. ECF 40 at 9. And, as to plaintiffs’ indemnification claims,

Counts XII and Count XIII, the BPD contends that it “has sovereign immunity as to all state law

claims, and therefore, the Court has no choice but to dismiss them. There are no exceptions.” ECF

40 at 11-12 (internal citations omitted).

       Plaintiffs acknowledge that the BPD is entitled to sovereign immunity as to State law

claims. But, they maintain that immunity does not extend to the federal claims lodged pursuant to

§ 1983. ECF 46 at 6-8.

       As indicated, State agencies enjoy immunity from suit brought in federal court. See Hans,

134 U.S. at 3; see also Garrett, 531 U.S. at 363; Bd. of Educ. of Prince George’s Cty. v. Town of

Riverdale, 320 Md. 384, 389, 578 A.2d 207, 210 (1990). However, sovereign immunity “does not

immunize political subdivisions of the state, such as municipalities and counties, even though such

entities might exercise a ‘slice of state power.’” Ram Ditta v. Md. Nat. Capital Park & Planning

Comm’n, 822 F.2d 456, 457 (4th Cir. 1987) (quoting Lake Country Estates, Inc. v. Tahoe Regional

Planning Agency, 440 U.S. 391, 401 (1979)). On the other hand, sovereign immunity applies

when “‘the governmental entity is so connected to the State that the legal action against the entity

would . . . amount to the indignity of subjecting a State to the coercive process of judicial tribunals

at the instance of private parties.’” Lane v. Anderson, 660 F. App’x 185, 195-96 (4th Cir. 2016)



                                                  50
(quoting Cash v. Granville Cty. Bd. of Educ., 242 F.3d 219, 224 (4th Cir. 2001)) (internal

quotations omitted).

       The question here is whether BPD is a State agency or a local one for purposes of § 1983.

To determine whether an entity is sufficiently connected to a state for purposes of immunity, the

Fourth Circuit has articulated a nonexclusive list of four factors to be considered: (1) whether the

state will pay a judgment against the defendant entity; (2) “‘whether the entity exercises a

significant degree of autonomy from the state,’” (3) “‘whether [the entity] is involved with local

versus statewide concerns,’” and (4) “‘how [the entity] is treated as a matter of state law.’” Lane,

660 F. App’x at 195 (alterations in original) (some alterations omitted) (quoting Ram Ditta, 822

F.2d at 457-58).

       As indicated, BPD argues that it is not subject to liability with respect to plaintiffs’ Monell

and indemnification claims. To support its position, BPD relies on two recent decisions issued by

this court. See Whetstone v. Mayor & City Council of Balt., ELH-18-738, 2019 WL 1200555, at

*12 (D. Md. Mar. 13, 2019); McDougald v. Spinnato, ELH-17-2898, 2019 WL 1226344, at *11

(D. Md. Mar. 15, 2019).

       The plaintiff in Whetstone filed a civil rights suit under 42 U.S.C. § 1983 against several

defendants, including BPD. 2019 WL 1200555, at *1. In particular, she asserted a Monell claim

against BPD. Id. BPD moved to dismiss under Rule 12(b)(6), for failure to state a claim. Id. at

*11. This court observed that the BPD is a State agency and thus immune to Monell actions. Id.

at *12. Specifically, the court said: “In the first instance, the claim against the BPD is not viable

under Monell, as the BPD has been a State agency, not a local agency, since 1867.”

       However, this statement was dicta; it was not outcome determinative. As the court

explained, the plaintiff failed to plead sufficient allegations to support Monell liability against the



                                                  51
BPD, as she did “not identify any specific ordinances or regulations” that constituted an

unconstitutional policy. Id. at *11.

       In Spinnato, 2019 WL 1200555, the plaintiff lodged several claims under 42 U.S.C. § 1983

against many defendants, including former BPD Commissioner Anthony W. Batts, individually

and in his official capacity. Id. at *1. Batts moved to dismiss plaintiffs’ claims, including a Monell

claim asserted against him in his official capacity, pursuant to Rule 12(b)(6), for failure to state a

claim. Id. at *2. As Batts was sued in his official capacity, the court regarded plaintiff’s Monell

claim as a suit against the BPD. Id. at *8. It said, id. at *12:

       Under Maryland law, the BPD has been a State agency, not a local agency, since
       1867. See Mayor & City Council of Baltimore v. Clark, 404 Md. 12, 23, 944 A.2d
       1122, 1128 (2008); Clea v. Mayor & City Council of Balt., 312 Md. 662, 669-70,
       541 A.2d 1303, 1306-07 (1988). If the BPD is an arm of the State, it is not a
       municipality subject to suit under Monell. . . . Therefore, there is no basis for a
       Monell claim based on actions of the BPD.

       However, as in Whetstone, the above statement was merely dicta; it was not dispositive of

the motion. The court concluded that the plaintiff’s factual allegations were insufficient to support

a Monell claim. Id. at *12.

       In Jones v. Chapman, ELH-14-2627, 2015 WL 4509871, at *10 (D. Md. July 24, 2015), a

§ 1983 death case involving various members of the BPD, the court said that sovereign immunity

protects the BPD against State law claims but not against § 1983 claims. The court explained that

“‘the BPD is too interconnected with the government of the City so as to constitute a State agency’”

and thus the BPD is subject to suit under § 1983. Id. at *10 (quoting Chin v. City of Balt., 241 F.

Supp. 2d 546, 548 (D. Md. 2003)); see also Blades v. Woods, 107 Md. App. 178, 182, 667 A.2d

917, 919 (1995).

       The case of Chin v. City of Baltimore, 241 F. Supp. 2d 546 (D. Md. 2003), cited by the

court in Chapman, is informative. The case arose from an encounter between plaintiff Michael

                                                  52
Chin and BPD police officers. Id. at 547. Several BPD police officers, led by Officer Wilhelm,

entered a store owned by Chin, with their weapons drawn. Id. The officers searched the premises

without a warrant and “displayed no indicia that they were affiliated with law enforcement.” Id.

They subsequently assaulted Chin and “then handcuffed him for an extended period of time.” Id.

The search did not produce any contraband and, as a result of the search, the store sustained

significant property damage. Id. Thereafter, Chin filed suit against Officer Wilhelm, the BPD,

and the City of Baltimore, pursuant to 42 U.S.C. § 1983, for federal civil rights violations and for

State common law and constitutional torts. Id.

        Judge Blake considered, inter alia, “whether the Baltimore Police Department is a state

agency for Eleventh Amendment purposes” and therefore entitled to Eleventh Amendment

immunity. Id. at 548. In connection with the plaintiffs’ § 1983 claims, Judge Blake determined

that the BPD is “too interconnected with the government of the City” so as to constitute a State

agency. Id. Therefore, she concluded that it is a “person” subject to suit under § 1983. Id.

        But, the ruling in Chin that Eleventh Amendment immunity did not shield the BPD from

§ 1983 liability had no bearing on plaintiff’s State law claims. Significantly, the Chin Court

explained, id. at 548-49:

                However, with respect to the state law causes of action, the result is
        different. State sovereign immunity “protects the State not only from damage
        actions for ordinary torts but also from such actions for State constitutional torts.”
        Cherkes, 780 A.2d at 424.[ ] The Baltimore Police Department enjoys sovereign
        immunity from actions for damages based on state common law torts or state
        constitutional torts. See id. at 422; 436.[ ] The claims against the Baltimore Police
        Department based on state law will, therefore, be dismissed on sovereign immunity
        grounds.

        In sum, as to the claims under Maryland law, the Chin Court considered the BPD an arm

of the State. Therefore, based on State sovereign immunity, it dismissed the State law claims

against it.

                                                 53
       To my knowledge, the Fourth Circuit has not directly addressed this issue. In Wiley v.

Mayor and City Council of Baltimore, 48 F.3d 773 (4th Cir. 1996), the Court assumed that in a

§ 1983 action, the BPD “may be held accountable . . . .” Id. at 776. However, numerous decisions

in this District have said that the BPD is not entitled to Eleventh Amendment immunity in regard

to a claim under § 1983. See, e.g., Lucero v. Early, GLR-13-1036, 2018 WL 4333745, at *6-9 (D.

Md. Sept. 11, 2018); Fish v. Mayor and City Council of Balt., CCB-17-1438, 2018 WL 348111,

at *3 (D. Md. Jan. 10, 2018); Rockwell v. Mayor & City Council of Balt., RDB-13-3049, 2014 WL

949859, at *11 (D. Md. Mar. 11, 2014); Humbert v. O’Malley, WDQ-11-0440, 2011 WL 6019689

(D. Md. Nov. 29, 2011); Munyiri v. Haduch, 585 F. Supp. 2d 670, 676 (D. Md. 2008); Chin, 241

F. Supp. 2d 546; Alderman v. Balt. City Police Dep’t, 952 F. Supp. 256 (1997).

       Accordingly, plaintiffs’ § 1983 claims may proceed against BPD. At this juncture,

however, the issue of BPD’s duty to indemnify is premature. See Home Exterminating Co., Inc.

v. Zurich-Am. Ins. Grp., 921 F. Supp. 318, 324 n.7 (D. Md. 1996) (finding that the “question of

indemnification . . . would be premature” at the motion to dismiss stage).

                                 F.     Failure to State a Claim

                                 1.      Brady Claim (Count I)

       As indicated, in Count I plaintiffs assert two due process claims against Jenkins, Gladstone,

Guinn, and Willard: (1) fabrication of evidence and (2) failure to disclosure exculpatory evidence,

as required by Brady v. Maryland, 373 U.S. 83, 87 (1963). Defendants move to dismiss plaintiffs’

Brady claim for failure to state a claim. ECF 29-2 at 10.

       The SAC alleges that Jenkins, Gladstone, Guinn, and Willard deliberately failed to disclose

to prosecutors that they planted heroin in Burley’s vehicle and falsified reports in connection with

the arrest of Burley and Matthews on April 28, 2010. ECF 23, ¶ 268. Plaintiffs assert that this



                                                54
failure “directly and proximately resulted in the unjust and wrongful incarceration” of Burley and

Matthews, “thereby denying them their constitutional rights to a fair trial, in violation of the Due

Process Clause of the Fourteenth Amendment to the United States Constitution.” Id. ¶ 271.

        Defendants contend that “the relevant theory in the instant case is purely one of fabrication

of evidence[.]” ECF 40 at 2 (emphasis in original). They argue that the Court “should not permit

Plaintiffs to recast their fabrication of evidence claim as a Brady claim.” ECF 29-2 at 13. Further,

they argue that “Brady does not apply because Plaintiffs possessed the exculpatory evidence.” Id.

at 10. In this regard, they observe that plaintiffs knew at the time of their arrest that the officers

had planted heroin in Burley’s vehicle and fabricated the probable cause statement. Id. at 7. In

addition, defendants assert that “Brady principles do not apply in the context of guilty pleas.” Id.

at 11. Rather, it is a “trial right.” Id. at 12 (citing United States v. Moussaoui, 591 F.3d 263, 285

(4th Cir. 2010) (“The Brady right . . . is a trial right.”)).

        Plaintiffs counter that “they did not know who planted the heroin and thus did not possess

the exculpatory evidence,” an allegation which “must be accepted as true at this stage of the

proceedings.” ECF 35 at 27. Plaintiffs also argue that defendants’ “sweeping contention that

Brady does not apply before trial conflicts with Fourth Circuit precedent and would eviscerate a

fundamental due process protection for criminal defendants.” Id. at 28.

        In Brady, 373 U.S. at 87, the Supreme Court expressly held that “suppression by the

prosecution of evidence favorable to an accused upon request violates due process where the

evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of

the prosecution.” See also United States v. Agurs, 427 U.S. 97, 106-07 (1976); Gilliam v. Sealey,

932 F.3d 216, 238 (4th Cir. 2019); United States v. Young, 916 F.3d 368, 382 n.9 (4th Cir. Feb.

21, 2019); United States v. Horton, 693 F.3d 463, 470 (4th Cir. 2012). A Brady violation occurs



                                                    55
when a defendant can show that the evidence at issue (1) was favorable to the defendant, (2)

material to the defense, and (3) the prosecution had the evidence but failed to disclose it. Moore v.

Illinois, 408 U.S. 786, 794-95 (1972); Young, 916 F.3d at 383; United States v. Sarihifard, 155

F.3d 301, 309 (4th Cir. 1998).

       Evidence is “material” when there is a reasonable probability that, had the evidence been

disclosed, the result of the proceedings would have been different. See Kyles v. Whitley, 514 U.S.

419, 433-34 (1995); United States v. Bagley, 473 U.S. 667, 682 (1985); United States v. Parker,

790 F.3d 550, 558 (4th Cir. 2015); United States v. Bartko, 728 F.3d 327, 340 (4th Cir. 2013);

United States v. Kelly, 35 F.3d 929, 936 (4th Cir. 1994). But, a Brady violation does not occur

when the alleged exculpatory material is available to the accused from “a source where a

reasonable defendant would have looked.” United States v. Wilson, 901 F.2d 378, 380-81 (4th

Cir. 1990). Moreover, mere speculation as to the materials is not enough. United States v. Caro,

597 F.3d 608, 619 (4th Cir. 2010).

       Notably, the “‘reasonable probability’ standard does not require a showing that a jury more

likely than not would have returned a different verdict. Rather, the ‘reasonable probability’

standard is satisfied if ‘the likelihood of a different result is great enough to undermine confidence

in the outcome of the trial, or the suppression ‘cast[s] serious doubt on the proceedings’ integrity.’”

Gilliam, 932 F.3d at 238 (quoting Owens, supra, 67 F.3d at 398) (internal citation omitted;

alteration in Gilliam).

       The Fourth Circuit recently explained: “Unlike prosecutors . . . police officers commit a

constitutional violation only when they suppress exculpatory evidence in bad faith.” Gilliam, 932

F.3d at 238; see Owens, 767 F.3d at 396 & n.6, 401. And, “to prove a due process violation,

[plaintiffs] must prove both but-for causation and proximate causation -- in other words, that the



                                                  56
alleged wrongful act(s) caused [their] loss of liberty and the loss of liberty was a reasonably

foreseeable result of the act.” Gilliam, 932 F.3d at 238; see Massey v. Ojaniit, 759 F.3d 343, 354-

56 (4th Cir. 2014); Evans v. Chalmers, 703 F.3d 636, 647-48 (4th Cir. 2012).

       Defendants assert that Brady does not apply because plaintiffs were in possession of the

exculpatory evidence. ECF 29-2 at 10. This argument is not persuasive. The SAC alleges that,

at the time of their prosecution, plaintiffs did not know who planted the heroin in Burley’s vehicle.

ECF 23, ¶¶ 268-72.

       Defendants also contend that “Brady principles do not apply in the context of guilty pleas.”

ECF 29-2 at 11. They rely on United States v. Ruiz, 536 U.S. 622, 625 (2002), and Moussaoui,

591 F.3d at 285-87.

       In Ruiz, 536 U.S. at 633, the Supreme Court stated that “the Constitution does not require

the government to disclose material impeachment evidence prior to entering a plea agreement with

a criminal defendant.” The Ruiz Court explained that “impeachment information is special in

relation to the fairness of a trial, not in respect to whether a plea is voluntary . . . .” Id. at 629

(emphasis in original). It reasoned that impeachment information was not “critical information of

which the defendant must always be aware prior to pleading guilty.” Id. at 630.

       However, the Supreme Court did not explicitly address whether the withholding of

exculpatory evidence during the pretrial plea-bargaining process violated a defendant’s

constitutional rights. Id. at 630-33. Moreover, there is a well-defined circuit split on the question

of whether the Brady right to exculpatory information extends to the guilty plea context. See

Moussaoui, 591 F.3d at 286 (acknowledging circuit split); see also Alvarez v. City of Brownsville,

904 F.3d 382, 392-93 (5th Cir. 2018) (same).




                                                 57
       The Fifth Circuit has consistently ruled that there is no constitutional right to Brady

material prior to a guilty plea. Alvarez, 904 F.3d at 382-94; United States v. Conroy, 567 F.3d

174, 178-79 (5th Cir. 2009) (citing Matthew v. Johnson, 201 F.3d 353, 361-62 (5th Cir. 2000)).

And, the First and Second Circuits have expressed doubts about a defendant’s constitutional

entitlement to exculpatory Brady material before entering a guilty plea. United States v. Mathur,

624 F.3d 498, 507 (1st Cir. 2010) (describing the extension of Brady to plea negotiations as “new

ground,” a “novel approach,” and an “unprecedented expansion of Brady.”); Friedman v. Rehal,

618 F.3d 142, 154 (2d Cir. 2010) (observing that “the Supreme Court has consistently treated

exculpatory and impeachment evidence in the same way for the purpose of defining the obligation

of a prosecutor to provide Brady material prior to trial, and the reasoning underlying Ruiz could

support a similar ruling for a prosecutor’s obligations prior to guilty plea”) (internal citations

omitted).

       In contrast, the Seventh, Ninth, and Tenth Circuits have recognized a distinction between

impeachment and exculpatory evidence in the guilty plea context, as noted by the Supreme Court

in Ruiz. See Smith v. Baldwin, 510 F.3d 1127, 1148 (9th Cir. 2007) (en banc); United States v.

Ohiri, 133 F. App’x 555, 562 (10th Cir. 2005) (unpublished) (distinguishing Ruiz on the basis,

inter alia, that “the evidence withheld by the prosecution . . . is alleged to be exculpatory, and not

just impeachment, evidence”); McCann v. Mangialardi, 337 F.3d 782, 787-88 (7th Cir. 2003)

(suggesting, but not deciding due to lack of evidence, that a “Brady-type disclosure might be

required” where “the government possesses evidence that would exonerate the defendant of any

criminal wrongdoing but fails to disclose such evidence during plea negotiations or before the

entry of the plea”).




                                                 58
         The Fourth Circuit has not directly addressed this issue. In Moussaoui, 591 F.3d at 285-

87, it stated: “The Brady right . . . is a trial right. It requires a prosecutor to disclose evidence

favorable to the defense if the evidence is material to either guilt or punishment . . . . When a

defendant pleads guilty, those concerns are almost completely eliminated because his guilt is

admitted.” After summarizing the circuit split as to whether the Brady right extends to the guilty

plea context, however, the Fourth Circuit did not decide the issue. Id. at 286. And, I need not do

so, because I am not persuaded that the claim is properly cast as a Brady violation.

         As indicated, defendants argue that plaintiffs have mischaracterized their fabricated

evidence claim as a Brady violation. In support of their position, defendants rely on Washington

v. Wilmore, 407 F.3d 274, 282 (4th Cir. 2005). In that case, Washington brought a § 1983 action

against Wilmore and other police officers, alleging constitutional violations in connection with his

conviction and death sentence for rape and murder. Id. at 275. Washington contended, inter alia,

that Wilmore fabricated evidence and failed to disclose exculpatory evidence as required under

Brady.

         In particular, Washington claimed that Wilmore falsely stated in a police report that

Washington had volunteered non-public knowledge of the crime, rather than merely responding to

leading questions during an interrogation. Id. at 278. Further, Washington argued that Wilmore

failed to disclose this false statement to prosecutors. Id. at 282. Upon review of the district court’s

summary judgment ruling, the Fourth Circuit identified the right at stake as a fabricated evidence

claim, not a Brady claim. Id. The Washington Court concluded, id.: “What Washington challenges

here is not the failure to disclose exculpatory evidence, but rather the creation of false evidence.”

         Plaintiffs counter that the Fourth Circuit’s decision in United States v. Fisher, 711 F.3d

460 (4th Cir. 2013), issued three years after Moussaoui, “speaks most directly to the question at



                                                  59
hand.” ECF 35 at 28. But, as defendants point out, Fisher is not instructive on the question of

whether Brady applies in the pretrial plea-bargaining context. ECF 40 at 7. Moreover, in my

view, Fisher is more consistent with the defense position.

       In Fisher, 711 F.3d at 466, a law enforcement officer investigating the case lied in a sworn

search warrant affidavit that led to the recovery of inculpatory evidence forming the basis of the

charge to which the defendant, Fisher, pleaded guilty. The officer later entered a plea of guilty to

fraud and theft in connection with his official duties. Id. at 462, 466. Pursuant to 28 U.S.C. § 2255,

Fisher moved to vacate his guilty plea, asserting that the officer’s pre-plea misconduct rendered

his plea involuntary under Brady, 397 U.S. at 755. Fisher, 711 F.3d at 464.

       On these facts, the Fourth Circuit concluded: “Given the totality of the circumstances of

this case—a law enforcement officer intentionally lying in an affidavit that formed the sole basis

for searching the defendant’s home where evidence forming the basis of the charge to which he

pled guilty was found—Defendant’s plea was involuntary and violated his due process rights.” Id.

at 469 (emphasis added). In finding egregious misconduct, the Fisher Court relied on the “highly

uncommon” facts of the case, “in which gross police misconduct [went] to the heart of the

prosecution’s case.” Id. at 466. Further, the Court reasoned that setting aside the plea “supported

. . . the important interest of deterring police misconduct.” Id. at 469. If a defendant cannot

challenge “subsequently discovered police misconduct,” the Court observed, “officers may be

more likely to engage in such conduct.” Id.

       The Fisher Court stated that “this case centers not on a Brady v. Maryland failure to

disclose but rather on something categorically different: affirmative misrepresentations.” Fisher,

711 F.3d at 465 n.2. The same may be said here.




                                                 60
          In my view, under Washington v. Wilmore and United States v. Fisher, the claim here is

better understood as one of fabrication of evidence. To be sure, the fabricated evidence was not

disclosed until after the guilty pleas, when the police corruption was uncovered. In any event,

whether the claim is labeled as one under “Brady,” or one based on fabrication of evidence, is

largely semantic. In the context of this case, the claims are duplicative, and there can be only one

recovery. It is not helpful to clog and clutter the SAC with repetitive allegations of what would,

either way, amount to a due process violation.

                           2.      Failure to Intervene Claim (Count III)

          Palmere moves to dismiss plaintiffs’ failure to intervene claim in Count III. He argues that

he was not “present when the Defendant Officers planted drugs, falsified reports or otherwise

committed a tort against Plaintiffs.” ECF 29-2 at 15. As such, he lacked specific knowledge of

the wrongs alleged and “did not have the opportunity to prevent” them. ECF 40 at 11.

          In the SAC, plaintiffs allege that Palmere “had supervisory responsibility for plainclothes

units, was aware of constitutional violations by officers in those units (including the Officer

Defendants), and failed to take reasonable steps to stop those violations.” ECF 23, ¶ 31. Further,

plaintiffs claim that Palmere, as head of VCID, “was a supervisor responsible for Officers Jenkins,

Guinn, and Gladstone, and had actual or constructive knowledge of their misconduct, including

the misconduct that led to the unlawful incarceration” of Burley and Matthews. Id. ¶ 140.

          The Fourth Circuit has recognized a cause of action for failure to intervene, or “bystander

liability,” as “‘premised on a law officer’s duty to uphold the law and protect the public from

illegal acts, regardless of who commits them.’” Stevenson v. City of Seat Pleasant, 743 F.3d 411,

416-17 (4th Cir. 2014) (quoting Randall v. Prince George’s Cty., 302 F.3d 188, 203 (4th Cir.

2002)).     “[S]uch a duty attaches when an officer observes or has reason to know that a



                                                  61
‘constitutional violation [is being] committed’ by other officers and possesses ‘a realistic

opportunity to intervene to prevent the harm from occurring.’” Randall, 302 F.3d at 203-04

(quoting Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994)). Indeed, “it is well-established that

an omission to act, when coupled with a duty to act, may provide a basis for liability” under §

1983. Randall, 743 F.3d at 203.

       The theory of bystander liability “permits relief against an officer who ‘(1) is confronted

with a fellow officer’s illegal act, (2) possesses the power to prevent it, and (3) chooses not to

act.’” Brooks v. Johnson, 924 F.3d 104, 110 (4th Cir. 2019) (quoting Randall, 743 F.3d at 203).

As to the first prong, the Fourth Circuit noted in Randall, 302 F.3d at 203 n.24: “[A] bystanding

officer, by choosing not to intervene, functionally participates in the unconstitutional act of his

fellow officer. If the bystander lacks such specific knowledge, he cannot be a participant in the

unlawful acts, and the imposition of personal liability is impermissible.”

       Palmere contends that plaintiffs fail to satisfy the first prong. He maintains that under the

theory of bystander liability, “an officer must be a ‘bystander’ to the wrongs alleged; in other

words, the officer must be an accomplice.” ECF 40 at 11.         Palmere asserts, id.: “There is no

allegation Palmere had specific knowledge that Defendant Officers planted drugs in Burley’s

vehicle or that they authored a false report concerning the incident.” Plaintiffs’ allegation that he

had “actual or constructive knowledge of . . . the misconduct that led to the unlawful incarceration”

of Burley and Matthews is “insufficient and conclusory.” Id. at 11 n.8. According to defendant,

plaintiffs “must allege actual knowledge of the specific tort, not ‘actual or constructive knowledge’

of general misconduct that may have led to the violations of constitutional rights.” Id.

       Defendants’ arguments are sound. Plaintiffs’ allegations fail to show that Palmere was

present at the relevant time and had “specific knowledge” of his subordinates’ unlawful acts in this



                                                 62
matter. Plaintiffs’ failure to intervene claim, as asserted against Palmere, is more appropriately

analyzed under a theory of supervisory liability. As discussed below, “supervisory liability arises

from the obligation of a supervisory law officer to insure that his subordinates act within the law.”

Randall, 302 F.3d at 203. The Fourth Circuit in Randall, 302 F.3d at 203, distinguished the two

theories:

        The concepts of bystander and supervisory liability are each premised on
        omissions, but there are significant differences between them. . . . [A]lthough the
        separate concepts of bystander and supervisory liability arise from a failure to act
        in the presence of duty, they are based on differing duties and obligations, and our
        analysis of them is separate and distinct.

        Accordingly, plaintiffs’ failure to intervene claim against Palmere (Count III) is subject to

dismissal.

                                             3. Conspiracy

        Jenkins, Guinn, Gladstone, and Willard were sued in Count IV under 42 U.S.C. §§ 1983

and 1985 for “Conspiracy to Deprive Constitutional Rights.” ECF 23, ¶¶ 284-90. Plaintiffs do

not specify a particular provision in § 1985 on which they rely. But, it would appear that ¶ 1985(3)

is the only portion of the statute that would possibly have any relevance. Curiously, no defendant

moved to dismiss the claim under § 1985.

        The viability of a conspiracy claim under § 1983 has not been raised or briefed, and

therefore I will not address it. But, it is patently clear that plaintiffs have not stated a claim under

§ 1985.

        Under § 1985(3), quoted earlier, a litigant must allege that the defendant was motivated by

a “class-based, invidiously discriminatory animus.” See Simmons v. Poe, 47 F.3d 1370, 1376-77

(4th Cir. 1995). There are no such allegations in the SAC. Accordingly, because the SAC does

not state a § 1985 claim, and in the interest of managing this case, I will dismiss all § 1985 claims.



                                                  63
                            4.      Supervisory Liability (Count V)

        Count V asserts a claim for supervisory liability against Willard, Knoerlein, Fries, and

Palmere.

        Defendants argue that plaintiffs “fail to state a claim because there is no allegation” that

defendants were “personally involved in the deprivation of Plaintiffs’ constitutional rights.” ECF

29-2 at 15. They contend that under § 1983, “individuals are not vicariously liable and cannot be

sued under a theory of respondeat superior.” Id. (citing Love-Lane, 335 F.3d at 782). Therefore,

defendants maintain that “there is no basis for direct liability” against them. ECF 29-2 at 15.

        Plaintiffs counter that defendants “misunderstand” supervisory liability. ECF 35 at 25.

They agree that “supervisors may not be held liable under a theory of respondeat superior.” Id. at

26. But, they contend that Count V is asserted “under the distinct theory of supervisory liability

as recognized by the Fourth Circuit.” Id. (citing Slakan v. Porter, 737 F.2d 368, 372 (4th Cir.

1984) (“Liability in [the] context [of supervisory liability] is not premised on respondeat superior,

. . . but on a recognition that supervisory indifference or tacit authorization of subordinates’

misconduct may be a causative factor in the constitutional injuries they inflict on those committed

to their care.”)).

        Indeed, a public official or agent “may not be held liable for the unconstitutional conduct

of their subordinates under a theory of respondeat superior.” Iqbal, 556 U.S. at 676; see Monell,

436 U.S. at 691; Love-Lane, 355 F.3d at 782 (finding no respondeat superior liability under

§ 1983); Trulock, 275 F.3d at 402 (finding no respondeat superior liability in a Bivens suit).

“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each




                                                 64
Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676.

        The Fourth Circuit has stated: “A supervisor can only be held liable for the failings of a

subordinate under certain narrow circumstances.” Green v. Beck, 539 F. App’x 78, 80 (4th

Cir. 2013). As indicated, to state a claim for supervisory liability under § 1983, plaintiffs must

allege: “(1) that the supervisor had actual or constructive knowledge that his subordinate was

engaged in conduct that posed ‘a pervasive and unreasonable risk’ of constitutional injury to

citizens like the plaintiff; (2) that the supervisor’s response to the knowledge was so inadequate as

to show ‘deliberate indifference to or tacit authorization of the alleged offensive practices,’; and

(3) that there was an ‘affirmative causal link’ between the supervisor’s inaction and the particular

constitutional injury suffered by the plaintiff.” Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994)

(citations omitted); see also Wilkins v. Montgomery, 751 F.3d 214, 226 (4th Cir. 2014). In other

words, the liability of supervisory officials “is premised on ‘a recognition that supervisory

indifference or tacit authorization of subordinates’ misconduct may be a causative factor in the

constitutional injuries they inflict on those committed to their care.” Baynard v. Malone, 268 F.3d

228, 235 (4th Cir. 2001) (quoting Slakan, 737 F.2d at 372).

        With respect to the first element, “[e]stablishing a ‘pervasive’ and ‘unreasonable’ risk of

harm requires evidence that the conduct is widespread, or at least has been used on several different

occasions and that the conduct engaged in by the subordinate poses an unreasonable risk of harm

of constitutional injury.” Shaw, 13 F.3d at 799 (quoting Slakan, 737 F.2d at 373-74); see Wilkins,

751 F.3d at 226. As to the second element, “a plaintiff [o]rdinarily . . . cannot satisfy his burden

of proof by pointing to a single incident or isolated incidents . . . for a supervisor cannot be expected

. . . to guard against the deliberate criminal acts of his properly trained employees when he has no



                                                   65
basis upon which to anticipate the misconduct.” Randall, 302 F.3d at 206 (alteration in Randall

and internal quotations omitted). “Deliberate indifference, however, may be satisfied by showing

[a] supervisor’s continued inaction in the face of documented widespread abuses.” Id. (alteration

in Randall and internal quotations omitted); see Wilkins, 751 F.3d at 226-27. As to the third

element, ‘“proof of causation may be direct . . . where the policy commands the injury of which

the plaintiff complains . . . or may be supplied by the tort principle that holds a person liable for

the natural consequences of his actions.”’ Wilkins, 751 F.3d at 226-227 (quoting Shaw, 13 F.3d

at 799).

       The case of Lee v. Queen Anne's County Office of Sheriff, RDB–13–672, 2014 WL 476233,

at *8 (D. Md. Feb.5, 2014), is informative. In Lee, the plaintiff had allegedly driven through a stop

sign. Id. at *1. He claimed that he was not driving the car nor did he drive through a stop sign.

Nonetheless, a warrant was issued for his arrest. Id. Upon learning about the warrant, Lee

surrendered to law enforcement and was “briefly incarcerated before being released on bond that

same day.” Id. He was convicted of fraud, failure to stop, and driving with a revoked

license. Id. But, an investigation of the events surrounding the stop revealed dashboard camera

video evidence suggesting that the deputy had testified falsely.           Moreover, the prosecutor

purportedly concluded that the camera footage revealed no probable cause for the traffic stop. Id. at

*2. As a result, the “charges” were subsequently nol prossed. Id. at *2.

       Lee subsequently filed suit against Queen Anne's County Office of the Sheriff. He alleged

that the deputy's actions were “undertaken with malice and that he has suffered mental anguish,

emotional pain and suffering, and financial loss as a result.” Id. at *2. Further, Lee contended that

the deputy “‘acted with a wanton and reckless disregard for Plaintiff's civil rights by conducting

an illegal traffic stop, causing an improper warrant to issue, [and] harassing Plaintiff and his family



                                                  66
during a two-month period....’” Id. at *17 (quoting the amended complaint). And, pursuant to a

theory of supervisory liability under § 1983, plaintiff sought to hold the sheriff of Queen Anne's

County liable for the deputy's conduct. Id. at *8.

        In Lee's amended complaint, he alleged that the sheriff “had constructive knowledge of his

deputies' unconstitutional conduct” based on three incidents of prior conduct, id. at *9 (quoting the

amended complaint):

         a. On May 12, 2011, Queen Anne's County deputy John Dennis Hofmann pled
            guilty to second-degree assault after groping a woman inside his patrol car in
            August 2009. Deputy Hofmann is the brother of the Queen Anne's County
            Sheriff, Gary Hofmann. Hofmann remains employed by the Queen Anne's
            Office of the Sheriff[.]

         b. In August 2007, the Queen Anne's County Office of the Sheriff suspended three
            deputies for misconduct that occurred during a traffic stop. The misconduct
            concerned violations of departmental policies and procedures having to do with
            vehicle searches. After the investigation, all three deputies were reinstated even
            though two deputies had been found to have violated policies and procedures.

         c. On March 17, 2004, Queen Anne's County Deputy Sheriff Mark Barbre shot
            and paralyzed Andrew Pope, III during a traffic stop. Deputy Barbre had
            signaled for Pope to stop and pull over, but Pope continued to drive his vehicle
            until he reached his house, where he exited his vehicle and raised his hands in
            surrender. Deputy Barbre shot his firearm at Pope, striking him in the neck,
            paralyzing him.

        The plaintiff insisted “that these allegations are sufficient to support his claim that [the

sheriff] had constructive knowledge of his deputies' unconstitutional conduct” and acted with

deliberate indifference. Id. Urging dismissal, the sheriff argued that plaintiff relied too heavily on

conclusory statements and lacked adequate factual detail to state a claim for supervisory

liability. Id. at *8.

        In effect, the question before the court was whether the “Amended Complaint contain[ed]

sufficient examples of past occurrences to state a valid claim and avoid dismissal at this early stage




                                                  67
of the litigation.” Id. at *9. The Lee Court found that the allegations “present[ed] a close case,”

but it ruled that plaintiff adequately pleaded a claim for § 1983 supervisory liability. Id.

        The court noted that “the specific instances of misconduct adequately supplement that

claim and demonstrate the requisite constructive knowledge and deliberate indifference.” Id. In

particular, it said that “[t]he 2007 event pertaining to the traffic stop clearly raises potential Fourth

Amendment issues” similar to the case at bar. Id. The court also noted that “[t]he 2009 and 2007

incidents, as alleged, also suggest that the Sheriff's Office-and Sheriff Hofmann in particular-have

failed to properly supervise and discipline the deputies because the deputies allegedly remained a

part of the Sheriff's Office despite their misconduct.” Id. The court observed: “Above and beyond

these incidents, [plaintiff's] claims involve repeated instances of harassment spanning a two month

period.” Id.

        Here, the SAC sets out in abundant detail a protracted history of misconduct by members

of the BPD who were under the supervision of these defendants.

        For example, and as already recounted, plaintiffs allege that Fries was Officer Jenkins’s

supervisor in 2005, when “Jenkins struck Timothy O’Conner in the face,” resulting in a settlement

paid by Baltimore City. Id. ¶ 107. Jenkins and another officer claimed that “they had not seen who

had harmed Mr. O’Conner as they were purportedly distracted by another altercation.” Id. ¶ 85.

However, “two witnesses testified that they saw an officer throw Mr. O’Conner to the ground and

hold him down with a nightstick.” Id. ¶ 85. According to the SAC, “Fries had actual or

constructive knowledge of Officer Jenkins’ use of excessive force against Timothy O’Conner,”

but “took no remedial or disciplinary action against Officer Jenkins.” Id. ¶ 108.

        The SAC also states that Fries supervised Jenkins “when IAD sustained a finding against

Officer Jenkins for a vehicular accident it deemed ‘preventable.’” Id. ¶ 106. In addition, Fries and



                                                   68
Knoerlein directly supervised Officer Gladstone in VCID when Gladstone and Jenkins arrested

Mickey Oakley in 2008 and Jamal Walker in 2010. Id. ¶¶ 111, 116.

       Further, plaintiffs allege that Jenkins and other officers entered Oakley’s apartment without

a search warrant, a practice known as a “sneak and peak.” Id. ¶ 88. That same day, Jenkins and

another GTTF officer “stopped and apprehended” Oakley. Id. ¶ 89. Plaintiffs claim that at a

hearing in 2009, “Officer Jenkins took the stand and lied when he stated a fellow officer . . . had

told him that he saw Mr. Oakley exit an apartment building holding a brown paper bag and get

into a black SUV.” Id. ¶ 90. Due to Jenkins’s misconduct, prosecutors later agreed to release

Oakley from prison. Id. ¶ 91.

       The SAC also alleges that in November 2010, Jenkins and Gladstone “arrested Jamal

Walker during a car stop and then went to Mr. Walker’s home, where they tried to break in.” Id.

¶ 92. During the attempted break-in, a silent alarm was set off, which brought additional officers

to the home. Id. But, Jenkins and Gladstone “sent the police away so that they could conduct a

search of the home themselves.” Id. According to the SAC, “[p]rosecutors later dropped the case

against Mr. Walker once the inconsistencies in Jenkins’ account came to light.” Id.

       In addition, plaintiffs allege that Willard supervised Jenkins, both prior to and during the

arrest of Burley and Matthews on April 28, 2010. Id. ¶ 117. According to plaintiffs, “Willard had

actual or constructive knowledge of Officer Jenkins’ history of misconduct prior to joining VCID,”

including “the 2004 sustained IAD finding and the 2005 incident involving Timothy O’Conner.”

Id. ¶ 118. Also, “Willard was present at the scene when drugs were planted in Mr. Burley’s car[.]”

Id. ¶ 119.

       Willard, Knoerlein, and Fries also held “supervisory roles in VCID . . . when that unit’s

officers were committing widespread abuses, including the repeated illegal conduct of Jemell.



                                                69
Rayam.” Id. ¶ 123. In March 2009, Rayam “fatally shot Shawn Cannady while working as part

of VCIS.” Id. ¶ 60. It was Rayam’s “third shooting in a span of 20 months.” Id. And, the City

“later settled a lawsuit brought by Mr. Cannady’s family for $100,000.” Id.

       With respect to Palmere, the SAC alleges that he “had actual or constructive knowledge of

the misconduct by officers in the plainclothes units” based on several incidents of misconduct. Id.

at 24. Plaintiffs assert that Palmere “supervised the VCIS officer who assaulted Jerriel Lyles,

resulting in a $200,000 payout to Mr. Lyles.” Id. ¶ 139. Also, Palmere “had direct oversight

responsibility for the three VCIS officers who were charged with kidnapping two Baltimore city

teenagers and leaving on in Howard County in 2010[.]” Id. At the GTTF trial, former GTTF

member Momodu Gondo testified that “Palmere assisted and coached” Rayam “in the cover-up of

the fatal shooting of Mr. Cannady.” Id. Further, plaintiffs allege that Palmere “did not take any

steps to report or remedy illegal conduct of the Officer Defendants or other plainclothes officers

that he knew of or should have known of.” Id. ¶ 145.

       Taking the foregoing allegations as true, and drawing all inferences in plaintiffs’ favor, as

I must, the SAC amply states a claim of supervisory liability as to Willard, Knoerlein, Fries, and

Palmere.

                          5.      Malicious Prosecution (Count VII)

       In Count VII, plaintiffs lodge a malicious prosecution claim under State law against

Jenkins, Guinn, Gladstone, and Willard. The SAC alleges that the officers accused Burley and

Matthews “of criminal activity knowing those accusations were without probable cause, and they

made statements to prosecutors with the intent of exerting influence and to institute and continue

judicial proceedings.” ECF 23, ¶ 306. Plaintiffs further aver that defendants “fabricated evidence

and withheld exculpatory evidence that would have proven Plaintiffs’ innocence.” Id. ¶ 309.



                                                70
       Guinn, Gladstone, and Willard seek dismissal of the malicious prosecution claim. They

assert that no defendants, except for Jenkins, “are alleged to have made false statements leading to

the prosecution of Plaintiffs[.]” ECF 33-1, ¶ 7.

       To state a claim for malicious prosecution under Maryland law, a plaintiff must allege that

the defendant instituted or continued a criminal proceeding; the proceeding was resolved in favor

of the accused; there was no probable cause for the proceeding; and the defendant acted with

malice, or for the primary purpose other than that of bringing an offender to justice. See, e.g.,

Okwa v. Harper, 360 Md. 161, 183, 757 A.2d 118, 130 (2000). Notably, “[w]here a party

instigates, aides or assist [sic] in a criminal prosecution he/she may be liable even where he/she

did not swear out a warrant.” Smithfield Packing Co., Inc. v. Evely, 169 Md. App. 578, 193, 905

A.2d 845, 854 (2006). Conversely, a person is not liable for malicious prosecution “for relying

upon the independent judgment of a prosecutor or attorney where the defendant has made a full

disclosure of all material facts relative to the charges being made.” Id. at 593-94, 905 A.2d at 854.

       In Southern Management Corp. v. Taha, 378 Md. 461, 473, 836 A.2d 627, 633 (2003), the

Maryland Court of Appeals said:

       A person is responsible for starting a criminal proceeding who . . . directs or
       requests a prosecution based on information which the person knows is false or
       withholds information which a reasonable person would realize might affect the
       decision to prosecute, . . . or gives inaccurate or incomplete information to those
       who prosecute.

       But, “the plaintiff must establish that the defendant committed the tort with some improper

purpose or motive. Mere negligence in instituting unjustified criminal proceedings against the

plaintiff cannot satisfy the ‘malice’ element.” Montgomery Ward v. Wilson, 339 Md. 701, 719,

664 A.2d 916, 925 (1995).




                                                   71
       Here, plaintiffs adequately set forth the elements of a malicious prosecution claim.

Defendants do not dispute the first three elements, i.e., a criminal proceeding was instituted against

plaintiffs, their convictions were vacated, and there was no probable cause for the proceeding.

Defendants dispute only the final element, i.e., whether they acted with malice. Defendants argue

that plaintiffs fail to state a claim against them, because only Jenkins is alleged to have fabricated

the probable cause statement.

       Defendants’ arguments are unavailing. The SAC alleges that Guinn, Gladstone, and

Willard “planted heroin inside” Burley’s vehicle “from a stash of drugs that the Officers carried

with them for the purpose of framing innocent persons.” ECF 23, ¶ 4. Plaintiffs also state that the

officers “intentionally withheld” their knowledge of the planted drugs from others and used this

information to arrest Burley and Matthews. Id. ¶ 231. Further, federal prosecutors relied on the

planted evidence to bring criminal charges against Burley and Matthews. Id. ¶ 6.

       The foregoing allegations more than adequately support plaintiff’s malicious prosecution

claim against Guinn, Gladstone, and Willard. As indicated, “[w]here a party instigates, aides or

assist [sic] in a criminal prosecution he/she may be liable even where he/she did not swear out a

warrant.” Smithfield, 169 Md. App. at 193, 905 A.2d at 854.

       Accordingly, plaintiffs state a claim of malicious prosecution in Count VII.




                                        IV.     Conclusion

       For the reasons stated above, I shall GRANT the BPD Motion (ECF 29) with respect to

plaintiffs’ failure to intervene claim (Count III) asserted against Palmere. I shall otherwise deny




                                                 72
the BPD Motion. I shall also DENY both the Officer Motion (ECF 33) and the Jenkins Motion

(ECF 41).

       An Order follows, consistent with this Memorandum Opinion.



Date: September 12, 2019                               /s/
                                                Ellen L. Hollander
                                                United States District Judge




                                           73
